     CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 1 of 105



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


WINN-DIXIE STORES, INC., AND
BI-LO HOLDING, LLC,

                Plaintiffs,
                                       COMPLAINT
     v.
                                       JURY TRIAL DEMANDED
CARGILL, INC., CARGILL MEAT
SOLUTIONS CORPORATION (A/K/A
CARGILL PROTEIN), JBS S.A., JBS USA
FOOD COMPANY HOLDINGS,
JBS PACKERLAND, INC., NATIONAL
BEEF PACKING COMPANY, TYSON
FOODS, INC. AND TYSON FRESH
MEATS, INC.,

                Defendants.
              CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 2 of 105




                                                      TABLE OF CONTENTS

I.     NATURE OF THIS ACTION ............................................................................................ 1

II. JURISDICTION AND VENUE........................................................................................ 10

III. PARTIES ............................................................................................................................ 12

     A. Plaintiffs ........................................................................................................................... 12

     B. Defendants ....................................................................................................................... 13

          1. The Cargill Defendants .............................................................................................. 13

          2. The JBS Defendants.................................................................................................... 14

          3. The Tyson Defendants ................................................................................................ 15

          4. National Beef Packing Company ............................................................................... 17

     C. Defendants and Their Subsidiaries and Affiliates ....................................................... 17

     D. Defendants’ Co-Conspirators ........................................................................................ 17

     E. Reciprocal Agency of Defendants and Co-Conspirators ............................................ 18

     F. Defendant Parent and Subsidiary Companies Share A Unity of Interest ................ 18

          1. The Cargill Defendants ............................................................................................. 19

          2. The JBS Defendants.................................................................................................... 21

          3. The Tyson Defendants ................................................................................................ 23

IV. INDUSTRY BACKGROUND .......................................................................................... 26

V. OPERATING DEFENDANTS’ ANTITRUST VIOLATIONS..................................... 29

     A. Direct Evidence of Defendants’ Conspiracy ................................................................ 30

          1. Mr. Hooker Was Well Positioned to Know About Operating Defendants’
             Agreement.................................................................................................................... 32

          2. Witness 1 Learns of an Agreement Among Defendants.......................................... 35

                                                                         i
           CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 3 of 105



  B. The Available Data Corroborates Witness 1’s Account ............................................. 36

  C. Operating Defendants Slash Production in 2015......................................................... 44

  D. After Historic Cuts, Operating Defendants Continued to Keep Supply Restrained,
     Resulting in Higher Beef Prices and Unprecedented Margins Into 2017 and 2018 49
  E. After Historic Cuts, Operating Defendants Continued to Keep Supply
     Restrained, Resulting in Higher Beef Prices and 2017 and 2018…………………...50

  F. Operating Defendants’ 2019 and 2020 Bring Continued Parallel Slaughter, Reaction
     Against Independent Self-Interest ............................................................................... 52

  G. Defendants Idled and Closed Plants, Refrained from Expanding Processing Capacity
      ......................................................................................................................................... 55

  H. Operating Defendants Signaled Their Conspiracy and Encouraged Each Other to
     Maintain it ...................................................................................................................... 58

  I. Parallel Reductions in Cash Cattle Purchases and Anticompetitive Queuing
     Conventions .................................................................................................................... 59

VI. EFFECTS OF DEFENDANTS’ ANTITRUST VIOLATIONS .................................... 62
  A. Defendants’ Conspiracy Increased the Spread Between Cattle and Beef Prices….64

  B. Tyson Foods and, Jointly, JBS S.A. and JBS USA Falsely Claimed Their Record
     Profits Were Due to Market Prescience, Not Supply Constraints……………….…64

VII. ADDITIONAL PLUS FACTORS ENCOURAGING THE REASONABLE
     INFERENCE OF DEFENDANTS’ CONSPIRACY ..................................................... 65

  A. The Beef Market Is Highly Concentrated .................................................................... 66

  B. The Beef Market Has High Barriers To Entry ............................................................ 67

  C. Beef Is A Commodity Product....................................................................................... 68

  D. The Demand for Beef Is Inelastic .................................................................................. 68

  E. Defendants Took Advantage of Multiple Opportunities To Collude ........................ 69

  F. Defendants Exacerbated Their Supply Restraints By Continuing to Reduce Their
     Imports............................................................................................................................ 75

  G. Defendants’ Market Share Stability is Indicative of a Conspiracy ........................... 76
                                                                       ii
            CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 4 of 105



VIII. THE BEEF INDUSTRY FACES GOVERNMENTAL INQUIRIES AND
    INVESTIGATIONS........................................................................................................... 80

IX. ANTITRUST INJURY ...................................................................................................... 82

X. DEFENDANTS FRAUDULENTLY CONCEALED THEIR CONSPIRACY............ 85

   A. Defendants’ Concealment of Plaintiffs’ Cause of Action............................................ 85

        1. The Cargill Defendants .............................................................................................. 87

        2. The JBS Defendants.................................................................................................... 88

        3. National Beef ............................................................................................................... 89

        4. The Tyson Defendants ................................................................................................ 91

   B. Plaintiffs Were Unable to Discover the Existence of Operating Defendants’
      Conspiracy ...................................................................................................................... 92

   C. Plaintiffs Exercised Due Diligence in Attempting to Discover Their Claim ............. 94

XI. DEFENDANTS ENGAGED IN CONTINUING ANTITRUST VIOLATIONS ......... 95

   A. Defendants Renewed their Conspiracy with New and Independent Acts................. 95

   B. Defendants Inflicted New and Accumulating Injury on Plaintiffs ............................ 96

XII. VIOLATIONS OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1 .............. 98

XIII. REQUEST FOR RELIEF ............................................................................................ 100

XIV. JURY TRIAL DEMANDED ........................................................................................ 101




                                                                     iii
            CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 5 of 105




       Plaintiffs, Winn-Dixie Stores, Inc., and Bi-Lo Holding, LLC (collectively “Plaintiffs”),

by and through their attorneys, bring this action against Defendants Cargill, Inc., Cargill Meat

Solutions Corporations (a/k/a Cargill Protein) (“CMS”), JBS S.A., JBS USA Food Company

Holdings (“JBS USA”), Swift Beef Company (“Swift”), JBS Packerland, Inc. (“Packerland”),

National Beef Packing Company (“National Beef”), Tyson Foods, Inc. (“Tyson Foods”), Tyson

Fresh Meats, Inc. (“Tyson Fresh”) (collectively “Defendants”), and unnamed co-conspirators,

and for their Complaint against Defendants, Plaintiffs allege as follows:

I.     NATURE OF THIS ACTION

       1.       Defendants are the world’s largest meat processing and packing companies,

known in the industry as meatpackers or packers. In 2018, the operating company Defendants

(Tyson Fresh, CMS, Swift/Packerland, and National Beef) (collectively “Operating

Defendants”) — sold approximately 80 percent of the more than 25 billion pounds of fresh and

frozen beef supplied to the U.S. market. Collectively, they controlled approximately 81–85

percent of the domestic cattle processed (or slaughtered) in the market throughout the

Conspiracy Period. The next largest meatpacker had only a 2–3 percent market share.

       2.       Since at least January 1, 2015 until the present (the “Conspiracy Period”),

Defendants have exploited their market power in this highly concentrated market by conspiring

to limit the supply, and fix the prices, of beef 1 sold to Plaintiffs in the U.S. wholesale market.


1
  In this Complaint, “beef” means boxed and case-ready meat that has been processed from fed
cattle by Defendants and other smaller, nondefendant producers. It excludes ground beef made
from culled dairy cows, but includes ground beef made from Cattle. “Cattle” means fed cattle
before they are processed into beef and excludes culled dairy cows. “Fed” cattle means steers
and heifers raised in feedlots on a concentrated diet for the production and sale of beef.
                                                 1
           CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 6 of 105



The principal, but not exclusive, means Defendants have used to effectuate their conspiracy is a

scheme to artificially constrain the supply of beef entering the domestic supply chain.

Defendants’ collusive restriction of the beef supply has had the intended effect of artificially

inflating beef prices. As a result, Plaintiffs paid higher prices than they would have paid in a

competitive market.

      3.       Recently, the U.S. Department of Justice (“DOJ”) and U.S. Department of

Agriculture (“USDA”) launched investigations into whether Defendants fixed beef prices in the

United States. On June 4, 2020, news sources reported, and Plaintiffs confirmed, that DOJ’s

Antitrust Division sent civil investigative demands to Defendants Tyson Foods, JBS SA, and

Cargill, Inc., and to National Beef Inc. (a company related to Defendant National Beef) seeking

information about their pricing practices dating back to January 2015.

      4.       In March 12, 2020, testimony before the Senate Subcommittee on Agriculture,

Rural Development, Food and Drug Administration, and Related Agencies, Secretary of

Agriculture Sonny Perdue announced that the USDA had begun an investigation into

suspiciously high beef prices. Secretary Perdue expressed serious concern that meatpackers were

paying lower prices for live cattle without passing the cost savings on to Plaintiffs and other

beef purchasers. As he explained, the difference between prices for live cattle and prices for

wholesale beef was “historically high.”

      5.       A confidential witness previously employed by Swift at its Cactus, TX slaughter

plant has confirmed the existence of a conspiracy among the Operating Defendants. The witness

has confirmed that all the Defendants agreed to reduce their cattle purchases and slaughter
                                               2
            CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 7 of 105



volumes for the purpose and effect of increasing their margins (i.e., the spread between what

Defendants pay cattle ranchers for fed cattle and the price they charge Plaintiffs). Defendants’

transactional data and slaughter volume records, information published by the USDA, and

Defendants’ public calls for industry-wide slaughter and capacity reductions corroborate

Witness 1’s account.

       6.       In addition to the high concentration in the wholesale beef industry, other

structural characteristics of the domestic beef market facilitate Defendants’ conspiracy.

Operating Defendants sit atop the supply and distribution chain that ultimately delivers beef to

the market. Their vital role is to purchase cattle from the nation’s farmers and ranchers, slaughter

and pack cattle into beef, and sell beef to Plaintiffs. Operating Defendants’ gatekeeping role has

enabled them to collusively control upstream and downstream beef pricing throughout the

Conspiracy Period.

       7.       Other market characteristics serve as plus factors and support the inference of

collusion among Defendants during the Conspiracy Period. These characteristics include

producer concentration, high barriers to entry, inelastic demand, the commodity nature of beef,

frequent opportunities to conspire, strong demand, market share stability, and decreased imports.

These economic factors encouraged and fomented the formation of Defendants’ conspiracy and

continue to foster its successful operation.

       8.       Operating Defendants capitalized on the fundamental mechanism of supply and

demand operating in a beef market vulnerable to successful cartel formation and operation, and

illegally collaborated to restrain and manage production of beef in the United States.
                                                 3
            CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 8 of 105



       9.       These practices created surpluses in the cattle market and shortages in the

wholesale beef market. These artificial conditions, in turn, drove down the prices Operating

Defendants paid for cattle and boosted the prices Operating Defendants commanded for beef.

The result intended and achieved by Operating Defendants has been higher profit margins (e.g.,

meat margins) than would have existed in a competitive market.

       10.      This growth of Operating Defendants’ margins was aided by the way supply and

demand operate in the beef industry. The supply of cattle is insensitive to short-term price

changes because of the long lifecycle of livestock, livestock’s perishable nature, and the lack of

any alternative use for livestock. Beef demand is also relatively insensitive to price fluctuations.

As a result, Operating Defendants’ margins are very responsive to changes in the aggregate

volume of slaughtered cattle.

       11.      Another form of interaction conducive to Defendants’ collusion was frequent

meetings between each other’s executives and key employees. Trade association conferences

and other industry events offered convenient opportunities to exchange information, plans and

strategies, and to build relationships. As described throughout this complaint, Operating

Defendants seized these opportunities to advance their collusive supply restrictions.

       12.      By the beginning of 2015, Defendants had begun exploiting favorable market

conditions to launch their conspiracy. At that time, they undertook a campaign of reducing and

restraining the beef supply, which campaign persists today. Publicly available industry data

demonstrates Operating Defendants’ abrupt transition from competition to collusion. Joint

management of their respective slaughter volumes during the Conspiracy Period is immediately
                                                 4
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 9 of 105



apparent from Figure 1 below, which tracks their quarterly slaughter volumes and shows them

moving in tandem.

                                           Figure 1




      13.    The results of Defendants’ agreement to coordinate slaughter reductions and

volume are illustrated in Figures 2 and 3 below. Figure 2 compares the average annual beef

cattle slaughter by Operating Defendant and the smaller, non-defendant beef producers in the

market before the Conspiracy Period (2007–2014) to the same average during the first five years

of the Conspiracy Period (2015–2019), the years for which data is available.




                                               5
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 10 of 105




       14.    Figure 3 also compares the Operating Defendants’ and the Independent Packers’

annual slaughter volumes during the Conspiracy Period and the pre-Conspiracy Period, but

breaks out the slaughter volume for each year of the Conspiracy Period for which data is

available. The graph confirms that Tyson Fresh, Swift/Packerland, CMS, and National Beef

each slaughtered less fed cattle in every year in the Conspiracy Period compared to their pre-

Conspiracy Period averages. It also shows that while Tyson Fresh, Swift/Packerland, CMS, and

National Beef each gradually increased their slaughter volume from 2016 after their dramatic

2015 reductions, as the supply of fed cattle increased, their rate of increase was vastly outpaced




                                                6
          CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 11 of 105



by the slaughter volume increases of Independent Packers during the same period.2 Operating

Defendants thus used periodic slaughter reductions and underutilized plant capacity to ensure

their supply of beef never outstripped demand.

                                        Figure 3.
    Average Pre- & Post-Conspiracy Period Fed Cattle Slaughter- Operating Defendant vs.
                                         Others




         15.   These figures demonstrate that each Operating Defendant family curtailed its

annual slaughter volumes during the Conspiracy Period, while the smaller beef processors

collectively increased their slaughter volumes during the same period without making up the

shortfall of beef created by the conspiracy.

         16.   As an immediate consequence of Operating Defendants’ reduced supply, the beef



2
      National Beef acquired Iowa Premium in June 2019, adding 300,000 head to its
annual fed cattle slaughter volume. Absent that acquisition, its year-on-year slaughter
volume was flat against 2018, while Independent Packers collective slaughter volume rose
by approximately 100,000 head (netting out National Beef's acquisition of Iowa Premium).
                                                 7
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 12 of 105



market experienced a dramatic change of price behavior. Before 2015, prices of cattle and beef

predictably moved in tandem. That correlation was the natural economic relationship in a

competitive market because beef is simply processed cattle.

       17.    But, at the start of the Conspiracy Period, when Operating Defendants began to

cut production, this fundamental economic relationship between cattle and beef prices abruptly

changed. The degree of correlation of cattle and beef prices diverged (to Operating Defendants’

benefit) without any credible, non-collusive explanation. The relevant supply and demand

factors in the industry no longer explained the prices charged to direct purchasers.

       18.    Starting in 2015, wholesale beef prices began to show unusual trends. The per-

pound price of cattle had historically stayed within 20 to 40 cents of the per-pound average

wholesale price of beef. But in 2015, the spread between those prices increased dramatically as

Figure 4 and Figure 5 demonstrate.




                                                8
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 13 of 105




       19.    According to USDA Economic Research Service data, the average spread between

the average farm value of cattle and wholesale value of beef was substantially higher from

January 2015 to present than during the preceding five years. From 2010 to 2014, the average

farm-to-wholesale spread was about $34. But from 2015 to 2018, the average spread was about

$54—a 59% increase. The spread continued to balloon, by 2020 reaching about $71, a 109%

increase from the pre-conspiracy period average.

       20.    Operating Defendants’ ability to cut beef production while maintaining inflated

beef prices during the Conspiracy Period provides compelling circumstantial evidence of their

conspiracy. In a beef market free from collusion, if a competitor reduces its purchase of cattle,

other competitors quickly pick up the slack to boost their sales and increase their market shares.

       21.    In that environment, a competitor would not cut its purchases and suffer lost sales

thereby compromising any hope of increasing its profit margin. Only colluding meatpackers

would expect to benefit by reducing their purchases and slaughter of cattle – because they knew


                                                9
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 14 of 105



their would-be competitors would not be increasing their purchasing volumes as one would

expect in a competitive market. By concertedly slashing their supply output, Operating

Defendants have been able to expand their profit margins, confident that none of them would

grab volume from another.

       22.    United by their conspiracy, Operating Defendants were confident that none of

them would break ranks and disproportionately expand their beef production to satisfy unmet

demand. Armed with this assurance, Operating Defendants improved their meat margins by

achieving and sustaining an unprecedented gap between cattle and beef prices.

       23.    Aided by their collective market power in the upstream (cattle) and downstream

(beef) markets, Operating Defendants’ conspiracy allowed them to steadily enlarge their

operating margins throughout the Conspiracy Period. By the end of 2020, the two largest

Defendants, Tyson Foods and JBS USA, were reporting record margins in their beef business.

Tyson Foods reported that its beef business’ operating margin was nearly 10.7% percent—

nearly triple its 2014 operating margin. JBS USA reported a higher beef business margin of

11.5% percent for the first three quarters of 2020.

       24.    In summary, Defendants colluded during the Conspiracy Period to reduce supplies

of beef in tandem thereby raising and fixing beef prices at levels higher than prices that would

have prevailed had the beef market been competitive. As a direct result, Plaintiffs suffered

antitrust injury by paying illegally inflated prices for beef they purchased from Defendants.

II.    JURISDICTION AND VENUE

       25.    Plaintiffs bring this action under Sections 4(a) and 16 of the Clayton Act, 15
                                                10
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 15 of 105



U.S.C. §§ 15(a) and 26, to secure damages and injunctive relief for Defendants’ violations of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

        26.   This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337 and

Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

        27.   Venue is proper in this District under Sections 4, 12, and 16 of the Clayton Act,

15 U.S.C. §§ 15, 22, and 26 and 28 U.S.C. § 1391(b), (c) and (d) because one or more Defendants

reside in, are found in, transacted business in, or have an agent who transacted business in this

District and because a substantial portion of the affected interstate commerce was carried out

here.

        28.   This Court has personal jurisdiction over each of the Defendants because, among

other reasons, each Defendant (a) transacted business throughout the United States, including in

this District; (b) manufactured, sold, shipped, and delivered or directed the manufacture, sale,

shipment, and delivery of substantial quantities of beef throughout the United States, including

in this District; (c) had substantial contacts with the United States, including in this District; and

(d) engaged in an antitrust conspiracy that was directed at and had a direct, foreseeable, and

intended effect of causing injury to the business or property of persons residing in, located in,

or doing business throughout the United States, including in this District.

        29.   Defendants’ and co-conspirators’ activities were within the intended flow of

commerce within the United States and had direct, substantial, and reasonably foreseeable

effects on foreign and interstate commerce.



                                                  11
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 16 of 105



III.   PARTIES

       A.     Plaintiffs

       30.    Plaintiff Winn-Dixie Stores, Inc. (“Winn-Dixie”) is a corporation organized under

the laws of the State of Florida with its principal place of business at 8928 Prominence Parkway,

Suite 200, Jacksonville, Florida. Winn-Dixie directly purchased beef from one or more

Defendants or their co-conspirators during the Conspiracy Period. In addition, Winn-Dixie brings

this action on its own behalf and as the assignee of C&S Wholesale Grocers, Inc., a grocery

wholesaler that, during the relevant period, purchased directly from Defendants for resale to

Winn-Dixie and has specifically and expressly assigned its antitrust and other claims arising out

of those purchases to Winn-Dixie. During the time period relevant to Plaintiffs’ claims, Winn-

Dixie and/or its assignor directly purchased beef from one or more Defendants and/or their co-

conspirators. Winn-Dixie suffered antitrust injury as a direct result of the antitrust violations

alleged in this Complaint.

       31.    Plaintiff Bi-Lo Holding, LLC (“Bi-Lo”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business at 8928 Prominence

Parkway, Suite 200, Jacksonville, Florida. Bi-Lo directly purchased beef from one or more of the

Defendants, or their co-conspirators during the Conspiracy Period. In addition, Bi-Lo brings this

action on its own behalf and as the assignee of C&S Wholesale Grocers, Inc., a grocery

wholesaler that, during the relevant period, purchased directly from Defendants for resale to Bi-

Lo and has specifically and expressly assigned its antitrust and other claims arising out of those

purchases to Bi-Lo. During the time period relevant to Plaintiffs’ claims, Bi-Lo and/or its

                                               12
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 17 of 105



assignor directly purchased beef from one or more Defendants and/or their co-conspirators. Bi-

Lo suffered antitrust injury as a direct result of the antitrust violations alleged in this Complaint.

       B.     Defendants

              1.      The Cargill Defendants

       32.    Cargill, Inc. is a privately held Delaware corporation with its principal place of

business at 15407 McGinty Road, Wayzata, Minnesota 55391. During the Conspiracy Period,

Cargill, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates sold

beef in interstate commerce, directly or through Cargill, Inc.’s wholly owned or controlled

affiliates, to purchasers in the United States. Cargill, Inc. is the parent company.

       33.    Defendant Cargill Meat Solutions Corporation (a/k/a Cargill Protein) (“CMS”) is

a Cargill, Inc. subsidiary. CMS is a Delaware corporation with its principal place of business at

825 East Douglas Avenue, Wichita, Kansas 67202. CMS is the principal operating entity within

Cargill, Inc.’s U.S. cattle and beef business and is a wholly owned subsidiary of Cargill, Inc. On

information and belief, CMS owns directly, or indirectly through its subsidiaries, Cargill, Inc.’s

U.S. fed cattle slaughter plants, and contracts for the purchase of cattle slaughtered there.

       34.    Throughout the Conspiracy Period, Cargill, Inc. wholly owned, as a direct or

indirect subsidiary, CMS and sold, along with CMS, beef in interstate commerce, directly or

through this wholly owned or controlled affiliate, to purchasers in the United States.

       35.    During the Conspiracy Period, Cargill, Inc. and CMS shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from Plaintiffs in the

                                                 13
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 18 of 105



United States and this District.

              2.     The JBS Defendants

       36.    Defendant JBS S.A. is a Brazilian corporation with its principal place of business

at Av. Marginal Direta do Tiete, 500 Bloco 3-30 andar, Vila Jaguara, Sao Paulo 05.118-100,

Brazil. During the Conspiracy Period, JBS S.A. and/or its predecessors, wholly owned or

controlled subsidiaries, or affiliates sold beef in interstate commerce, directly or through JBS

S.A.’s wholly owned or controlled affiliates, to purchasers in the United States. JBS S.A. is the

parent company.

       37.    JBS USA Food Company Holdings (“JBS USA”) is a Delaware corporation with

its principal place of business at 1770 Promontory Circle, Greeley, Colorado 80634. JBS USA is

the principal operating entity within JBS S.A.’s U.S. cattle and beef business and the contracting

entity for certain of JBS S.A.’s purchases of fed cattle in the United States.

       38.    Defendant Swift Beef Company (“Swift”) is a Delaware corporation with its

principal place of business at 1770 Promontory Circle, Greeley, Colorado 80634. Swift owns

directly, or indirectly through its subsidiaries, certain of JBS S.A.’s U.S. fed cattle slaughter

plants including the Cactus, Texas; Greeley, Colorado; Grand Island, Nebraska; and Hyrum, Utah

plants. On information and belief, Swift contracts for the majority of fed cattle to be slaughtered

at these plants.

       39.    Defendant JBS Packerland, Inc. (“Packerland”) is a Delaware corporation with its

principal place of business at 1770 Promontory Circle, Greeley, Colorado 80634.

       40.    On information and belief, Packerland owns directly, or indirectly through its

                                                14
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 19 of 105



subsidiaries, certain of JBS S.A.’s U.S. fed and dairy cattle slaughter plants, including the

Packerland packing plants in Green Bay, Wisconsin and Plainwell, Michigan, the Sun Land beef

plant in Tolleson, Arizona, and the Moyer Packing plant in Souderton, Pennsylvania. On

information and belief, Packerland contracts for the majority of fed cattle to be slaughtered at

these plants.

       41.      Various senior staff and executives responsible for the operation of JBS’s US fed

cattle and beef business during the Conspiracy Period were employed by each of JBS USA, Swift,

and Packerland.3

       42.      Throughout the Conspiracy Period, JBS S.A. wholly owned as direct or indirect

subsidiaries, JBS USA, Swift, and Packerland and sold, along with JBS USA, Swift, and

Packerland, beef in interstate commerce, directly or through these wholly owned or controlled

affiliates, to purchasers in the United States.

       43.      During the Conspiracy Period, the JBS Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from Plaintiffs in the

United States and in this District.

                3.    The Tyson Defendants

       44.      Tyson Foods, Inc. (“Tyson Foods”) is a publicly traded Delaware corporation

headquartered in Springdale, Arkansas. During the Conspiracy Period, Tyson Foods and/or its


3
      See JBS USA’s, Swift’s, and Packerland’s September 25, 2020 Updated Disclosures
Pursuant to Attachment 1 of ECF No. 187 in Peterson, et al. v. JBS USA Food Company
Holdings, et al., Case No. 19-cv-1129, at 3-7, 12-13.
                                                  15
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 20 of 105



predecessors, wholly owned or controlled subsidiaries, or affiliates sold beef in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in the

United States.

       45.    Defendant Tyson Fresh Meats, Inc. (“Tyson Fresh”) is a wholly owned subsidiary

of Tyson Foods. Tyson Fresh is a Delaware corporation with its principal place of business at

800 Stevens Port Drive, Dakota Dunes, South Dakota 57049. Tyson Fresh is the principal

operating entity within Tyson Foods’ U.S. cattle and beef business.

       46.    On information and belief, Tyson Fresh owns directly, or indirectly through its

subsidiaries, Tyson Foods’ U.S. fed cattle slaughter plants and contracts for the purchase of cattle

slaughtered there.

       47.    Throughout the Conspiracy Period, Tyson Foods wholly owned as a direct or

indirect subsidiary, Tyson Fresh and sold, along with Tyson Fresh, beef in interstate commerce,

directly or through this wholly owned or controlled affiliate, to purchasers in the United States.

       48.    On June 10, 2020, Tyson Foods announced it was fully cooperating with DOJ’s

price-fixing investigation into the broiler chicken industry under the antitrust division’s

Corporate Leniency Program.

       49.    During the Conspiracy Period, the Tyson Defendants shared a unity of corporate

interest and operated as part of a single enterprise in furtherance of the conspiracy that

purposefully directed conduct causing injury to and derived direct benefit from Plaintiffs

members in the United States and in this District.



                                                16
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 21 of 105



              4.     National Beef Packing Company

       50.    National Beef Packing Company (“National Beef”) is a privately owned Delaware

limited liability company with its principal place of business located at 12200 North Ambassador

Drive, Suite 500, Kansas City, Missouri 64163. National Beef and/or its predecessors, wholly

owned or controlled subsidiaries, or affiliates sold beef in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       51.    On information and belief, National Beef owns directly, or indirectly through its

subsidiaries, National Beef’s U.S. fed cattle slaughter plants and contracts for the purchase of

cattle slaughtered there.

       C.     Defendants and Their Subsidiaries and Affiliates

       52.    “Defendants” includes all Defendants’ predecessors, including beef meatpackers

merged with or acquired by any Defendant and each Defendant’s wholly owned or controlled

subsidiaries or affiliates that sold beef in interstate commerce directly to purchasers in the United

States during the Conspiracy Period.

       53.    Each of the Defendants sold or distributed beef to direct purchasers or played a

material role in the coordinated and collusive behavior alleged. All Defendants were active,

knowing participants in the conspiracy alleged, and their conduct, to the extent committed by the

Operating Defendants was known to and approved by their parent Defendants.

       D.     Defendants’ Co-Conspirators

       54.    Unknown persons, firms, and corporations not named as Defendants participated

as co-conspirators with Defendants and performed acts and made statements in furtherance of

                                                 17
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 22 of 105



Defendants’ conspiracy. Defendants are jointly and severally liable for the acts of their co-

conspirators, whether Plaintiffs have named these co-conspirators as Defendants.

       E.     Reciprocal Agency of Defendants and Co-Conspirators

       55.    Each Defendant and co-conspirator acted by or through its officers, directors,

agents, employees, or representatives while actively engaged in the management, direction,

control, or transaction of the corporation’s business or affairs.

       56.    Each Defendant and co-conspirator acted as the agent or joint-venturer of the other

Defendants and co-conspirators with respect to the acts, violations, and common course of

conduct Plaintiffs allege.

       F.     Defendant Parent and Subsidiary Companies Share A Unity of Interest

       57.    The coordinated activity of a parent and its wholly owned subsidiary is viewed as

that of a single enterprise for purposes of Section 1 of the Sherman Act.

       58.    A parent and its wholly owned subsidiary have a complete unity of interest. Their

objectives are common, not disparate, and their general corporate actions are guided or

determined not by two, separate corporate consciousnesses, but by one. Accordingly, the

coordinated activity of a parent and its wholly owned subsidiary is viewed as that of a single

enterprise.

       59.    A parent and its wholly owned subsidiary always have a unity of purpose and thus

act as a single enterprise whenever they engage in coordinated activity.

       60.    By controlling, dictating, or encouraging their subsidiaries’ anticompetitive

conduct in advancement of a common scheme for an illegal and anticompetitive purpose, the

                                                 18
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 23 of 105



parent Defendants independently participated in the illegal enterprise that they entered with their

subsidiaries. In doing so, the parent Defendants engaged in sufficient independent participation

in the conspiracy and had sufficient knowledge, intent, and involvement in Operating

Defendants’ conspiracy to be liable under the Sherman Act as a single enterprise with their

subsidiaries.

       61.      During the Conspiracy Period, the parent Defendants shared a unity of corporate

interest and operated as part of a single enterprise with their subsidiaries, the Operating

Defendants, to advance their conspiracy.

                1.     The Cargill Defendants

       62.      Rather than owning and operating subsidiaries to diversify risk and earn profits by

investing in them, Cargill, Inc. formed subsidiaries to conduct business that it otherwise would

have conducted itself. To this end, Cargill, Inc. created CMS to conduct its business in the meat

industry that Cargill, Inc. previously operated itself.

       63.      Cargill, Inc. presents itself and its subsidiaries to the public as a single unified

enterprise. For example, on its website, Cargill, Inc. reports that it employs 155,000 workers in

70 countries. Plaintiff is informed and therefore believes and alleges that these numbers include

CMS employees. Cargill, Inc. has also publicly announced consolidated revenues, earnings, and

cash flow that Plaintiff believes include performance results from CMS’s beef operations.

       64.      In the Letter to Stakeholders included in Cargill, Inc.’s 2019 Annual Report,

Cargill, Inc. reported that it “delivered $2.82 billion in adjusted operating earnings in fiscal 2019.

Revenues dipped 1% to $113.5 billion. Cash flow from operations totaled $5.19 billion.” On

                                                 19
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 24 of 105



information and belief, those statistics include earnings, revenues, and cash flows from all

Cargill, Inc. subsidiaries as well as Cargill, Inc. itself. In the same document, Cargill, Inc.

reported that its “[e]arnings were led by our North American protein businesses. With steady

domestic and export demand, and plentiful cattle supplies, the beef business posted its third

consecutive year of strong performance.”

      65.    There is one unified system that processes both companies’ purchase orders, which

also demonstrates the relationship between Cargill, Inc. and CMS.

      66.    Further, Cargill, Inc. operates other business services, including information

technology, human resources, finance, transportation and logistics, and procurement, with and

for CMS.

      67.    Cargill, Inc. plays an active role in managing CMS’s business operations. As one

example, Cargill, Inc.’s website reported that its chairman and CEO, David MacLennan,

“supervised several businesses in Cargill Protein,” which subsumes CMS.

      68.    As another example, Cargill, Inc. describes the responsibilities of executive team

member, Brian Sikes, as including “leading Cargill’s global protein and salt businesses,”

overseeing “Cargill’s protein business in North America and Europe,” and leading “the

transformation of the North American protein business.” Mr. Sikes lives in Wichita, Kansas, the

principal place of business of CMS.

      69.    Finally, Cargill, Inc.’s slaughter plants in Fresno, California, Wyalusing,

Pennsylvania, and Friona, Texas all list either “Cargill” or “Cargill Beef” as DBAs with the

USDA Food Safety Inspection Service.

                                              20
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 25 of 105



       70.    Cargill, Inc.’s extensive involvement in CMS’s management and operations

demonstrates these entities’ unity of purpose (e.g., to profit from their price fixing) and common

objectives. Cargill, Inc.’s extensive involvement in CMS’s management and operations

demonstrates that Cargill, Inc. does far more than provide long-term strategy or guidance to CMS.

Cargill, Inc. created CMS as its instrumentality to execute Cargill, Inc.’s directives. Throughout

the Conspiracy Period, Cargill, Inc. exerted, and had the right to exert, control over CMS. In this

manner, Cargill, Inc. independently participated in the illegal enterprise with CMS and, as a

result, has sufficient knowledge, intent, and involvement in Defendants’ conspiracy to be found

liable under the Sherman Act with CMS as a single enterprise.

              2.     The JBS Defendants

       71.    JBS S.A. is not merely a holding company whose business is restricted to

investments in operating subsidiaries. JBS S.A. established subsidiaries, including JBS USA,

Swift, and Packerland, to conduct its business, including the purchase and processing of cattle

and the sale of beef. Had JBS S.A. not created or acquired these subsidiaries, it would have

performed these functions itself.

       72.    JBS S.A. presents itself as a unified enterprise and conducts consolidated earnings

calls on which its corporate representatives discuss the operations and profits of JBS S.A.,

including JBS USA, Swift, and Packerland. On these calls, JBS S.A. executives have described

the beef business it conducts through JBS USA, which it refers to as “JBS beef,” as a “division”

or “business unit.” JBS S.A. commonly refers to JBS USA as its “JBS USA beef business[.]” As

reported on JBS USA’s financial statements, JBS USA “conducts its United States beef and pork

                                                21
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 26 of 105



processing businesses through its wholly-owned subsidiaries Swift Beef Company (‘Swift

Beef’), Swift Pork Company (‘Swift Pork’) and JBS Packerland, Inc.”

       73.    JBS S.A. appointed JBS USA’s CEO Andre Nogueira. He “report[s] directly” to

JBS Global Operations’ CEO. In Mr. Nogueira’s online “Welcome” message, he explains that

JBS USA operates “[i]n partnership with JBS S.A.”

       74.    Operating Defendants Swift and Packerland are fully integrated into the JBS USA

enterprise. They rest under the complete control of JBS USA, and in turn, JBS S.A. JBS USA

directs and oversees all JBS’s U.S. cattle procurement, beef processing, and sales operations,

with ultimate direction from JBS S.A. JBS USA’s financial statements are replete with references

to notes, loans, and credit facilities that “are guaranteed by our Parent, JBS S.A.”

       75.    The career progression of Wesley Batista Filho clearly demonstrates the level of

control JBS S.A. maintains over its subsidiaries, as JBS S.A. installed Wesley Batista Filho into

whatever subsidiary they wished, at whatever level they wished, whenever they wished. Wesley

Batista Filho is the son of former JBS S.A. CEO Wesley Batista, and the grandson of founder

Jose Batista Sabrinho. His grooming to become the next Batista to lead JBS S.A. began with a

position as a trainee in the JBS USA beef plant in Greeley, Colorado. He then returned to Brazil,

where he worked for JBS S.A. in a variety of roles. Soon after, he became Head of JBS Uruguay,

and then Head of JBS Paraguay. He was next installed as Head of JBS Canada. After that, he was

made Head of Fed Beef for JBS USA and President of JBS USA and Swift Beef. Now, he is

president of all JBS operations in South America.

       76.    Swift and JBS Packerland’s packing operations are presented as those of JBS USA.

                                                22
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 27 of 105



For example, they appear on USDA’s list of Bonded Packers as “JBS USA Food Company, Swift

Beef Company” and “JBS USA Food Company, JBS Packerland, Inc.,” respectively. The

USDA’s Food Safety and Inspection Service’s Inspection Directory lists “JBS,” “JBS USA,” and

“JBS USA Food Company” amongst other DBAs for Swift.

       77.    JBS S.A.’s extensive involvement in JBS USA’s, Swift’s, and Packerland’s

management and operations demonstrates these entities’ unity of purpose (e.g., to profit from

their price fixing) and common objectives. JBS S.A.’s extensive involvement in JBS USA’s,

Swift’s, and Packerland’s management and operations also reveals that these entities’ general

corporate actions are guided and determined by one corporate consciousness. JBS S.A. does more

than provide long-term strategy and guidance to JBS USA, Swift, and Packerland. The entire

purpose of these subsidiaries is to serve as instrumentalities by executing JBS S.A.’s directives

within the greater JBS enterprise. Throughout the Conspiracy Period, JBS S.A. exerted, and had

the right to exert, total control over JBS USA, Swift, and Packerland. In this manner, JBS S.A.

independently participated in the illegal enterprise with JBS USA’s, Swift’s, and Packerland’s

and, as a result, has sufficient knowledge, intent, and involvement in Defendants’ conspiracy to

be found liable under the Sherman Act with JBS USA’s, Swift’s, and Packerland’s as a single

enterprise.

              3.    The Tyson Defendants

       78.    Tyson Foods is not a mere holding company whose business is restricted to

investments in operating subsidiaries. Rather, Tyson Foods formed subsidiaries to act as its

agents and representatives to conduct business activities that Tyson Foods would have otherwise

                                               23
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 28 of 105



conducted. With respect to Tyson Foods’ subsidiary Tyson Fresh, those activities include

purchasing and processing cattle and selling beef.

       79.    Tyson Foods holds itself out to the public as a single unified enterprise, describing

the beef business it conducts through Tyson Fresh as a mere “business unit.” Indeed, before Noel

White became Tyson Foods’ CEO (now former CEO), he was “group president of Tyson’s Fresh

Meats business unit.”

       80.    On its quarterly earnings calls, Tyson Foods’ corporate representatives include

Tyson Fresh when discussing the company’s financial performance. On these calls, Tyson Foods

announces operating income and returns on sales from its beef segment business that Tyson Fresh

operates. More specifically, on these calls Tyson Foods attributes improved returns to actions

taken at plants that Tyson Fresh owns and operates.

       81.    During a January 31, 2014, earnings call, Tyson Foods management employees

explained to investors that Tyson Foods had generated $58 million in operating income and a

1.6% return on sales from its beef segment business, despite that business being operated directly

by Tyson Fresh Meats. On the same call, Tyson Foods’ managers stated that “as the calf crop

declines . . . we’ll probably have to curtail production.” Production of the beef from the calf crop

is an activity which is undertaken by Tyson Fresh.

       82.    On other earning calls, Tyson Foods has described actions taken by Tyson Fresh to

advance Defendants’ conspiracy. For example, on its August 3, 2015, earnings call, Tyson Foods

explained its strategy for cattle purchasing implemented by Tyson Fresh as “we run for margin

and not for market share, we’re not willing to overpay for cattle and we’ve had to cut back on

                                                24
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 29 of 105



our hours at our plants resulting in inefficiencies and added costs.”

       83.    Similarly, on Tyson Foods’ May 7, 2018, earnings call, with respect to beef

production plants owned and operated by Tyson Fresh, Tyson Foods explained that “we have to

stop production, we have closed plants, several times in the quarter, not every plant, but several

plants in the quarter.”

       84.    Tyson Foods and Tyson Fresh also guarantee each other’s debts. Tyson Fresh has

issued multiple debt securities guaranteed by Tyson Foods. In a registration statement filed with

the SEC in 2009, Tyson Foods notified investors that Tyson Fresh pledged not only its own assets

to guarantee debt instruments but also those of Tyson Foods and certain “other domestic

operation subsidiaries of Tyson [Foods].”

       85.    Similarly, in a 2014 prospectus filed with the SEC, Tyson Foods stated that Tyson

Fresh would act as a guarantor to Tyson Foods’ debt securities, including debentures, notes, and

all other types of debt. Tyson Foods has issued multiple senior notes under this arrangement.

       86.    Finally, in registrations with the USDA’s Food Safety Inspection Service, Tyson

Fresh slaughter plants in Dakota City, Nebraska, Lexington, Nebraska, and Amarillo, Texas,

identify Tyson Foods as a business name of Tyson Fresh.

       87.    Tyson Foods’ extensive involvement in Tyson Fresh’s management and operations

demonstrates these entities’ unity of purpose (e.g., to profit from their price fixing) and common

objectives. Tyson Foods’ extensive involvement in Tyson Fresh’s management and operations

also reveals that these entities’ general corporate actions are guided and determined by one

corporate consciousness. Tyson Foods does not merely provide long-term strategy and guidance

                                                25
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 30 of 105



to Tyson Fresh. Tyson Fresh’s entire purpose is to execute Tyson Foods’ directives within the

greater Tyson enterprise and to serve as an instrumentality of Tyson Foods. Throughout the

Conspiracy Period, Tyson Foods exerted, and had the right to exert, control over Tyson Fresh. In

this manner, Tyson Foods independently participated in the illegal enterprise with Tyson Fresh

and, as a result, has sufficient knowledge, intent, and involvement in Defendants’ conspiracy to

be found liable under the Sherman Act with Tyson Fresh as a single enterprise.

IV.    INDUSTRY BACKGROUND

       88.    The market for fed cattle in the United States is enormous. For example, in 2017

alone, 25.8 million fed cattle were slaughtered and processed into beef products. This amount

accounted for 80% of the 32.2 million commercial cattle slaughtered across the United States.4

       89.    The cattle production cycle, running from birth to slaughter, typically ranges

between 15 to 24 months, and is the longest of all animals typically raised for meat.

       90.    Fed cattle progress through three interrelated sectors prior to slaughter: cow/calf;

stocking and background; and feedlots, as detailed in Figure 6 below.




4
        The remaining volume is comprised of slaughter cows (female cattle that have birthed a
calf) and bulls, whose meat is typically used for lesser quality beef products such as hamburger
patties.
                                               26
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 31 of 105



                                          Figure 6.




       91.    Production of cattle raised for beef takes considerable time and investment. The

life cycle of cattle raised for beef is longer than that of any other animal commonly raised for

meat. As Figure 6 illustrates, the beef value chain comprises several stages. First, calves are

raised by their mothers for six to ten months. When they weigh about 500 pounds, the calves are

weaned and sold to the stocker-yearling sector where they eat a diet of forage, wheat pasture, and

sileage. When a steer or heifer reaches 600–800 pounds, it is sold to a feedlot where it eats corn

and protein supplements in addition to roughage.

                                               27
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 32 of 105



       92.    Once cattle reach 950–1,300 pounds, they are sold as fed cattle to the beef- packing

stage. Defendants and other beef producers then slaughter and process the cattle into edible boxed

beef and smaller case-ready consumer cuts. A steer weighing 1,000 pounds typically yields about

450 pounds of edible beef.

       93.    Cattle are sold to beef processors through two channels. About 70 percent of cattle

are sold through supply contracts (known as captive-cattle agreements) with feedlots or, to a

lesser extent, ranching operations. The rest of the cattle are sold on the spot market, which is

typically the benchmark for prices under the captive-cattle agreements. Because Defendants and

other beef producers ordinarily have a steady supply of cattle through captive-cattle agreements,

they are not forced to buy in the spot market. This affords Defendants the power to suppress the

price of captive cattle and cattle purchased in the spot market.

       94.    Finally, Defendants and other meatpackers sell the beef to businesses like Plaintiffs

and other retailers, grocery chains and restaurants.

       95.    Tyson Fresh, JBS USA/Swift/Packerland, CMS, and National Beef each conduct

daily meetings, typically from their head office, attended by representatives of their respective

cattle procurement, plant operations, scheduling, beef sales, and risk management teams, among

others, to make decisions regarding their respective cattle and beef operations. Among other

matters, the attendees of these meetings will discuss the number of cattle their fed cattle business

will procure, the terms on which they will be bought, plant scheduling (including slaughter rates)

across each of their slaughter facilities, and beef sales strategy.

       96.    As the cost of fed cattle constitutes the majority of their costs of production,

                                                 28
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 33 of 105



Operating Defendants’ profitability is driven by the “meat margin,” which is the spread between

the price packers pay for fed cattle and the price they charge for beef. The meat margin is very

sensitive to changes in industry aggregate slaughter levels, and Tyson Fresh, Swift/Packerland,

CMS, and National Beef can, through cooperation, increase it. As noted by the U.S. Department

of Justice (“DOJ”), “all else being equal, when the meat packing industry reduces production

levels, feedlots and cattle producers are paid less for fed cattle because fewer fed cattle are

demanded and customers pay more for [beef] because less is available for purchase. Because the

supply of fed cattle and demand for [beef] are relatively insensitive to short-term changes in

price, even small changes in industry production levels can significantly affect packer profits.”5

As a result of these sensitivities, Tyson Fresh, Swift, Packerland, CMS, and National Beef on

behalf of their parent companies, Tyson Foods, JBS S.A., JBS USA, and Cargill Inc., can improve

their profitability by coordinating their respective slaughter levels at or below the prevailing

supply of slaughter-weight fed cattle.

V.     OPERATING DEFENDANTS’ ANTITRUST VIOLATIONS

       97.    By the beginning of 2015, Operating Defendants were forced to confront shrinking

profit margins for their beef sales. The earnings calls of the two largest Defendants, Tyson Foods

and JBS S.A., reported the slumping profitability of their beef operations.

       98.    On a November 7, 2014, earnings call, Tyson Foods reported a quarterly operating

margin that was less than half the margin enjoyed by its poultry division.



5
       U.S. v. JBS, Case No. 08-cv-5992 (N.D. Ill.), ECF No. 48 (“Amended Complaint”), ¶¶
26-27. See also Section VII. D. below regarding the elasticities of fed cattle and beef.
                                               29
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 34 of 105



       99.    On a November 13, 2014, earnings call, JBS S.A. announced a badly

underperforming beef segment at JBS USA. Its quarterly margin reached only about a third of its

pork segment’s margin.

       100.   But rather than act independently in their individual business interests to restore

profitability, Operating Defendants agreed to collectively reduce and manage their respective

slaughter volumes that are made available to the downstream market, including to direct

purchasers.

       101.   The consequent beef shortage ushered in a new era of supracompetitive prices paid

by Plaintiffs and other direct purchasers.

       A.     Direct Evidence of Defendants’ Conspiracy

       102.   As confirmed by Jason F. (“Witness 1”), based on conversations with James

Hooker, head of fabrication at Swift’s Cactus plant, each of the Operating Defendants expressly

agreed to periodically reduce their respective purchase and slaughter volumes, resulting in

wholesale prices above competitive levels.

       103.   Witness 1 is a former employee of Swift. He worked for Swift as quality assurance

officer (“QA”) at Swift’s Cactus, Texas slaughter plant, located in the Texas Panhandle. He

worked there for over ten years until his employment ceased in early 2018.

       104.   During the period of his employment coinciding with the Conspiracy Period,

Witness 1 was a head QA and had primary responsibility for the plant’s kill floor, hotboxes, and

coolers. The kill floor is where cattle are slaughtered and dressed, i.e., head, hide, and internal

organs removed. The carcasses are then moved to the hotboxes to cool down, before being stored

                                                30
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 35 of 105



in the coolers ahead of fabrication, where they are broken down into smaller cuts.

       105.   Witness 1 learned of Operating Defendants’ collusive purchase and slaughter

reduction agreement from Mr. Hooker. Mr. Hooker was the head of fabrication at Swift’s Cactus

plant and, as explained below, was thus in a position to know about the unlawful agreement.

       106.   Witness 1 regularly stopped by Mr. Hooker’s office before starting his shift to learn

the slaughter and fabrication numbers for that day and the upcoming days. These numbers

affected how Witness 1 and his team would execute their responsibilities, including the

placement of his team, arrangement of hotbox and cooler space, the number of carcasses they

would need to process through the hotbox and coolers that day, and his interactions with USDA

inspectors.

       107.   In addition to the fabrication plan, Mr. Hooker, like Witness 1, also needed to

understand the number of cattle scheduled to be slaughtered each day. Amongst other matters, if

the kill volume was lower but the price of beef remained favorable, the fabrication floor would

continue to process carcasses at typical rates. However, when kill volumes were reduced and the

price of beef was unfavorable, Mr. Hooker may order the carcasses to spend longer in the hot

boxes and coolers before being fabricated into beef cuts so as to improve grading performance.

In this circumstance, Witness 1 and his team would allow more space between each carcass in

the hotboxes. If the kill volume was higher, Mr. Hooker may need to increase the number of

carcasses fabricated to ensure there was sufficient space in the hotboxes and coolers, and Witness

1 would need to space the carcasses closer together when filling the hotboxes. Further, the

number of carcasses expected to be put into the hotboxes would dictate the amount of air and

                                               31
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 36 of 105



water Witness 1 and his team used to ensure proper cooling speeds. In sum, it was essential to

both Mr. Hooker and Witness 1 that they know the plant’s planned slaughter figures in order to

perform their core job duties.

       108.    Witness 1 reports having had a “decent” working relationship with Mr. Hooker.

               1.    Mr. Hooker Was Well Positioned to Know About Operating
                     Defendants’ Agreement

       109.    Plaintiffs understand that Mr. Hooker continues to work at Swift’s Cactus plant,

where he has worked for over 15 years in that role, including a short stint as head of slaughter

operations. Witness 1 reports that before working for Swift in the early 2000s, Mr. Hooker

worked at Tyson Fresh’s Amarillo, Texas slaughter plant, where he was also responsible for

fabrication.

       110.    As a fabrication manager for Swift, Mr. Hooker reported directly both to Cactus’s

General Manager, Manny Guerrero,6 and directly to the beef production department of JBS

USA/Swift/Packerland’s head office in Greeley, Colorado.

       111.    As head of fabrication, Mr. Hooker needed to be informed as to cattle

buying/scheduling, cattle slaughter, and beef selling aspects of JBS USA/Swift/Packerland’s fed

cattle business. He thus interacted with personnel across JBS USA/Swift/Packerland. In

particular, in addition to his direct reports, Mr. Hooker would also speak directly to other

managers within the JBS corporate office about plant operations, including scheduled slaughter



6
      Mr. Guerrero worked for CMS for approximately 17 years prior to his move to JBS’s
Cactus Plant. He was Plant Manager for CMS’s Fresno, CA plant prior to his departure in early
2012.
                                               32
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 37 of 105



and fabrication volumes, and fabrication priorities.

       112.   For example, Mr. Hooker would speak directly to Mr. Sergio Sampaio Nogueira,

Head of Operations and Executive Vice President of Plant Operations for JBS’s Fed Beef

Business during the Conspiracy Period, when Mr. Nogueira visited the Cactus plant, which

occurred regularly. Witness 1 understands that Mr. Hooker would also speak to Mr. Sergio

Nogueira at other times. Mr. Hooker’s contact with senior management reflects that JBS

USA/Swift/Packerland senior executives maintained direct connections with plant-level

managers, like Mr. Hooker, during the Conspiracy Period. Mr. Sergio Nogueira was installed by

Wesley Batista, JBS S.A.’s CEO,7 and was regarded as Mr. Batista’s “right hand man” in regards

to JBS’s U.S. beef operations. Mr. Sergio Nogueria had primary responsibility for Swift’s fed

cattle plant scheduling and/or operations during the Conspiracy Period.

       113.   In addition, Mr. Hooker was responsible for the Cactus plant in the absence of Mr.

Guerrero and the Plant Engineer, along with Ryan Wagnon, Head of Slaughter Operations at

Cactus. When acting as the Cactus plant’s General Manager, Mr. Hooker would liaise closely

with fed beef executives from across JBS’s head office.




7
       Wesley Batista is one of the sons of JBS S.A. founder Jose Batista Sobrinho. Wesley
Batista and his brother Joesley Batista took control of JBS S.A. in the early 2000s, prior to JBS’
acquisition of Swift and Pilgrim’s Pride. Wesley was CEO of JBS S.A., and directed JBS’
takeover of Swift. He remained in that role, and as a director and senior executive of JBS USA,
Swift and Packerland, until he was implicated in a 2017 bribery and corruption scandal in Brazil,
for which he was ousted as CEO and spent time in prison.
                                               33
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 38 of 105



       114.    Therefore, Mr. Hooker spoke regularly to individuals very highly placed at JBS.

Indeed, the following recent photo shows the close working relationship he had with such

management:8




       115.    Mr. Hooker, Mr. Sergio Nogueria, and Mr. Wagnon, are respectively pictured on

the far left, fourth from the left, and far right.

       116.    In addition to having corporate information for JBS, Mr. Hooker had information

regarding the other Operating Defendants. Mr. Hooker regularly told Witness 1 that he was in

contact with his former colleagues at Tyson Fresh’s Amarillo plant, including his replacement


8
       From right to left: James Hooker - Cactus Fabrication Operations Manager; Donna Estrada
- Cactus Technical Services Manager; Al Almanza - JBS Global Food Safety Director; Sergio
Sampaio - JBS Corporate Director of Operations; Paul Kieker - FSIS Undersecretary USDA
Operations; Dr Hafeez - Texas USDA FLS; Dr Mindy Brashears - FSIS Undersecretary USDA
FS; Brian McFarlane - JBS Corporate Director of Technical Services; Mark DeRaad - Cactus
Value Added Manager; Ryan Wagnon - JBS Slaughter Operations Manager.
                                                     34
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 39 of 105



there. Mr. Hooker also told Witness 1 that he had friends and former colleagues with whom he

stayed in touch at other Operating Defendants’ plants. Mr. Hooker would often provide Witness

1 with detailed information as to the current and future operations of Tyson Fresh, CMS, and

National Beef’s nearby packing plants.

              2.      Witness 1 Learns of an Agreement Among Defendants

       117.   Witness 1 reports having multiple discussions with Mr. Hooker during which Mr.

Hooker explained that all of the Operating Defendants reduced their purchase and slaughter

volume in order to reduce fed cattle prices when Operating Defendants viewed fed cattle prices

as being or becoming “too high” for their liking. During one such conversation, Mr. Hooker

specifically admitted that the Defendants had an “agreement” to reduce their purchase and

slaughter volumes in response to what they perceived to be high cattle prices.

       118.   That conversation occurred in 2015. Witness 1 reports that he was in Mr. Hooker’s

office when Mr. Hooker received an angry phone call from his immediate supervisor, who

worked out of JBS USA/Swift/Packerland’s central office in Greeley, Colorado.

       119.   After the call concluded, Witness 1 reports that he asked Mr. Hooker how “many

are we [Swift, Cactus] cutting [i.e., fabricating]?” Witness 1 reports that Mr. Hooker replied the

“cut” was going to be steady that day, but that the “kills are getting cut back, [because the] price

is getting too high” (or words to that effect).9



9
       Witness 1 reports that there was typically a lag between the commencement of a slaughter
reduction and the reduction of fabrication activities. Among other reasons, this reflected the fact
that Slaughter Plant 1’s fabrication team had to continue to process the carcasses that were
already hanging in the coolers.
                                                   35
          CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 40 of 105



         120.   Witness 1 recalls asking Mr. Hooker whether Swift Cactus’s competitor plants

were also cutting back their kill. Witness 1 reports he recalls that Mr. Hooker answered Witness

1’s question as follows: “Yes, they are. We have had that agreement that we don’t kill while

prices are up for a while” (or words to that effect).

         121.   Witness 1 is certain that Mr. Hooker intended to convey that all Operating

Defendants were reducing their slaughter volumes by agreement in response to high prices, and

was not simply commenting on the fact that one or some of the Operating Defendants had

independently decided to do so.

         122.   Witness 1 stated that Swift’s Cactus plant had a 5,500–6,000 head per day

slaughtering capacity and might drop its kill level back to around 4,800–5,200 head per day when

implementing Defendants’ agreement. When Swift implemented the Defendants’ agreement by

buying and slaughtering fewer cattle, consequences included running its slaughter plants at

reduced hours, operating those plants at lower “chain speeds,” and/or scheduling maintenance

shutdowns. Witness 1 recalls management at Swift’s Cactus plant, including Mr. Guerrero and

Mr. Wagnon, telling staff during these periods of reduced slaughter during the Conspiracy Period

that kill levels were being reduced in response to fed cattle prices.

         123.   Meanwhile, Defendants coordinated and agreed to refrain from expanding their

slaughtering and processing capacity, thereby further restricting supply, as further described

below.

         B.     The Available Data Corroborates Witness 1’s Account

         124.   Public reports, Defendants’ slaughter data, and the cattle sales data in Plaintiffs’

                                                 36
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 41 of 105



possession, indicate that all Operating Defendants reduced and rationed their slaughter volumes

during the Conspiracy Period resulting in supracompetitive beef prices. Operating Defendants

also managed their respective slaughter volumes throughout the Conspiracy Period in relative

lockstep in order to ensure the supply of beef remained lower than the increasing demand.

Operating Defendants did so despite cattle being readily available and as Operating Defendants’

margins ballooned.

       125.    The slaughter reductions, while most obvious at the beginning of each year,

occurred at various points throughout the Conspiracy Period. In particular, Operating Defendants

collectively moderated their slaughter volume across the second and third quarters of most years

in a successful attempt to expand their margins, across a number of months, thereby also

forestalling both the onset, and minimizing the effect of, the increase in slaughter volume that

historically occurs in the fall.

       126.    Operating Defendants’ joint slaughter management was not a reaction to changes

in beef demand, which, as admitted by Tyson Fresh’s head of procurement in 2018, had been

“off the charts.”10 See also Figure 11 below, demonstrating rising beef demand throughout

Conspiracy Period. Nor did any Operating Defendant break from the agreement and buy more

cattle in an attempt to capture greater market share, despite all posting profit margins clearly

demonstrating that no Operating Defendant was running at or near their marginal cost of



10
      Tyson Fresh Meats: What the Consumer Demands - John Gerber, VP, Cattle Procurement,
Tyson Foods; Kevin Hueser, VP, Beef Pricing, Tyson Foods, from the 2018 NIAA Antibiotic
Symposium: New Science & Technology Tools for Antibiotic Stewardship, November 13-15,
2018, Overland Park, KS, USA, https://www.youtube.com/watch?v=qCip3WBcqzo.
                                              37
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 42 of 105



production. From the end of the first quarter of 2015 through the end of the Conspiracy Period,

Operating Defendants posted record per head net margins. Even excluding 2019 and 2020, which

saw Operating Defendants’ margins skyrocket in the aftermath of the Holcomb plant fire and

COVID disruption (discussed below), Operating Defendants average per head margins across the

Conspiracy Period for the first, second, third and fourth quarters vastly exceeded their pre-

Conspiracy Period averages ($37 v. $0, $127 v. $21, $134 v. $25, $116 v. -$16, respectively).11

      127.   Operating Defendants’ rationing of the fed cattle supply amongst themselves in

parallel throughout the Conspiracy Period is demonstrated through Figure 1 below, which records

each Operating Defendant’s estimated quarterly slaughter volume:




11
         Per-head net margin estimates cited in the Complaint sourced from the Sterling Profit
Tracker produced by Sterling Marketing Inc. and published weekly on www.drovers.com unless
stated otherwise. Pre-conspiracy period average per head margins calculated across 1997 to 2014.
                                              38
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 43 of 105



        Figure 1. Operating Defendant’s Quarterly Fed Cattle Slaughter Volume 12




       128.   Figure 1 demonstrates that Tyson Fresh, Swift/Packerland, and National Beef each

dramatically reduced their slaughter across 2015, while Cargill held its slaughter volumes steady

following its 2014 cuts. These artificial reductions worked to cause the dramatic decline in fed

cattle prices starting in 2015 and continuing throughout the Conspiracy Period, while beef prices


12
       Tyson, JBS and National’s beef slaughter volume figures produced in Figure 1, were
derived from Packing Defendants’ (in the case of National Beef, its shareholders’) financial
disclosures and Cattle Buyers Weekly’s record of each Defendant’s fed cattle and non-fed cattle
slaughter ratio to isolate the portion of their reported quarterly revenue figures attributed to beef
and by-products produced from fed cattle slaughtered within the United States. Then, the volume
of fed cattle (and beef) necessary to generate the disclosed revenue was determined, taking into
account prevailing beef and by-product prices (as reported by USDA AMS boxed beef cutout
reports and USDA drop-credit values), carcass weights, carcass grading performance (by region),
and hot carcass/dressing percentages. Cargill’s quarterly slaughter figures were derived by
reference to Cargill’s market share over time.
                                                 39
          CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 44 of 105



were stabilized or increased.

       129.     And while the quarterly reporting period obscures certain shorter reductions

described below in Sections V. C-F, it does detail the remarkable extent to which Operating

Defendants’ quarter-to-quarter slaughter changes move in lockstep with each other. This

parallelism is consistent with and the product of an agreement to jointly manage and reduce their

slaughter levels below a competitive level.

       130.     Figure 1 highlights the parallel reductions made by Operating Defendants in the

winter/spring to constrain the seasonal rise in fed cattle prices historically experienced at this

time, which had the effect of raising beef prices to a supra-competitive level. Tyson Fresh,

Swift/Packerland, CMS, and National Beef each cut production at a similar time and by a similar

amount:

               Q1 2015 (except Cargill whose production was flat after making significant cuts
                in 2014)

               Q1 2016

               Q1 2017

               Q1 2018

               Q4 2019 and Q1 2020

       131.     This uniform reduction during periods of seasonally lower cattle availability is not

evident in the pre-Conspiracy Period. For example, in the fourth quarter of 2012, both CMS and

Swift/Packerland significantly increased their slaughter volumes (3.7% and 12.0%, respectively

on a quarter-on-quarter basis), while Tyson’s held its steady (0.1% increase), and National Beef


                                                 40
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 45 of 105



engaged in notable cuts (-4.0% decline). Similarly, in Q3 2013, Tyson Fresh and National Beef

increased their slaughter volumes, while Swift/Packerland and CMS reduced theirs. Across Q2

to Q4 2014, Swift/Packerland evidently sought to capture market share, first substantively

increasing its slaughter volume in second quarter (16.3% increase against other Defendants

increases of between 4.8%-10.2%) before holding it steady across the third and fourth quarters

while each other Defendant’s volumes declined in those two quarters.

       132.   What is not apparent from Figure 1 is the deep nature of the cuts in 2015 and 2016

when comparing the same quarter to historic production (2012-2014). In 2015, the production

decreased in the year overall and each quarter. For 2016, the production decreased overall and

for 3 of 4 quarters. Tyson Fresh, Swift/Packerland, CMS, and National Beef’s production was

down comparing year-on-year changes against an average of 2012-2014 as seen in Figure 7:




       133.    Operating Defendants' strategy was immediately successful, with lower slaughter

volumes and lower beef output resulting in artificially high beef prices, despite cash cattle prices
                                                41
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 46 of 105



falling. Operating Defendants' meat margin expanded rapidly as a result.

      134.   Moreover, each Operating Defendants' conduct stands apart from Independent

Packers' who increased their annual slaughter volume in 2015 by 7.8% year-on-year.

      135.   And, though Operating Defendants gradually increased their slaughter volumes

over the rest of the Conspiracy Period, their rates of increase lagged far behind those of other

producers, as evidenced by the following Figure 2:




      136.   Figure 3 compares the annual slaughter volumes of Operating Defendants and

smaller producers before and during the Conspiracy Period and breaks out these volumes for

each year of the Conspiracy Period for which data is available. In every year, Operating

                                              42
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 47 of 105



Defendants slaughtered fewer cattle than they did before the Conspiracy Period. Also shown is

that, though Operating Defendants gradually increased their slaughter volumes year over year

during the Conspiracy Period, their rates of increase lagged far behind other producers' rates.

                                       Figure 3.
              Average Pre- & Post-Conspiracy Period Fed Cattle Slaughter-
                            Operating Defendant vs. Others




       137.   As shown in Figures 2 and 3 above, each Operating Defendant slaughtered

significantly less cattle in 2015 than their pre-conspiracy period average, and then maintained

artificially low slaughter levels throughout the remainder of the Conspiracy Period. That

Operating Defendants each slowly raised their slaughter levels as the availability of fed cattle

increased during the Conspiracy Period only reinforces the likelihood of a collective agreement

to manage slaughter levels after their initial cut – fully five years later, none of the Operating

Defendants have returned to their pre-2015 levels despite record profitability, while Independent

Packers slaughter is up nearly 50% against their pre-Conspiracy Period average, and 25% against


                                               43
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 48 of 105



their 2015 levels. The result of such action gave Operating Defendants the ability to manage

collective demand such that it never outpaced supply, and ensured the supply of beef stayed

below demand.

       C.     Operating Defendants Slash Production in 2015

       138.   The impact of the conspiracy was sudden and dramatic in 2015, evidenced by

publicly available data. Each Operating Defendant cut its annual cattle slaughter volumes during

the Conspiracy Period by an average of about 11.3 percent compared to the pre- conspiracy period

(2007-2014). In sharp contrast, other meatpackers increased their cumulative annual slaughter

volumes during the same period by an average of 41.2 percent.

       139.   Data breaking out slaughter volumes for each year of the Conspiracy Period

highlight Operating Defendants’ extreme reductions in 2015, though other beef producers

maintained or increased their volumes that same year. Despite a slight uptick in the final quarter

of 2015, Tyson Fresh’s overall 2015 slaughter volume was down by 4 percent as compared with

2014 levels, Swift/Packerland by 17 percent, and National Beef by 6 percent. CMS’s 2015

production was flat compared with the prior year but 11.3% below historical levels. All this

occurred during a sustained recovery in the broader economy, as the U.S. population grew

steadily, and beef demand was high.

       140.   In the first quarter of 2015, Tyson Fresh, Swift/Packerland, and National Beef’s

year-on-year slaughter was down by approximately -1.8%, -11.2%, and -8.6%, respectively.

CMS’s quarterly slaughter volume was down against a 2012-2014 average and its first quarter

2015 slaughter volume, like its co-conspirators, was still down on its fourth quarter 2014 volume.

                                               44
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 49 of 105



       141.   These declines were reflected in the Defendants’ public reporting. Tyson’s May 4,

2015 10-Q noted that its “sales volume decreased [in the quarter ending March 28, 2015, year-

on-year] due to a reduction in live cattle processed.” Jefferies, National Beef’s then majority

shareholder, noted in its 10-Q filed May 8, 2015, that National Beef’s revenues were down year-

on-year for the first quarter “primarily to lower sales volume, as fewer cattle were processed.”13

JBS S.A.’s earnings presentation for the first quarter noted a 1.1% year-on-year decline in the

“number of animals processed” by its JBS USA beef unit.14

       142.   Expanding on their cuts, Tyson Fresh, Swift/Packerland, CMS, and National Beef

extended their joint slaughter reduction during the second and into the third quarters of 2015.

Across the second quarter, Tyson Fresh, Swift/Packerland, and National Beef’s year-on-year

slaughter was down by approximately -5.4%, -12.8%, and -6.2%, respectively. CMS continued

to hold to its low 2014 volume, posting an essentially flat year-on-year growth of 1.8% in the

second quarter, and -12.7% against its 2012-2014 average second quarter production.

       143.   Again, this reduction in cattle purchases was also reflected in Tyson Foods,15 JBS


13
        Jefferies 10-Q, May 8, 2015 at 57, http://ir.jefferies.com/reports-filings/sec- filings/sec-
filings-details/default.aspx?FilingId=10683755.
14
        JBS S.A., 1Q 2015 Results, May 13, 2015 at 15, https://mz-
filemanager.s3.amazonaws.com/043a77e1-0127-4502-bc5b-21427b991b22/central-de-
resultadoscentral-de-downloads/
8bc0bd99f655d7c38a18d265a7ed397678c5e9774341f1efd1c98745f1a8a360/ 1q15_earnings_
release.pdf. JBS USA Beef segment also encompasses JBS S.A.’s much smaller Australian and
Canadian beef businesses and Australian sheep operations. Presentation also noted a -1.1%
decline in cattle processing (both fed and non-fed) across its U.S., Australian and Canadian beef
businesses. JBS USA’s fed cattle to non-fed cattle slaughter ratio throughout the conspiracy
period was 80% fed, 20% non-fed.
15
        Tyson’s 10-Q for its quarter ending June 27, 2015 recorded year-on-year declines in sales
in its beef segment revenue due to a “reduction in live cattle processed”. See Tyson Foods 10-Q
                                                45
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 50 of 105



S.A.,16 and Jefferies (National Beef’s)17 financial reporting.

       144.   Operating Defendants’ determination to break cash cattle prices through their

collective slaughter reductions and reduced cash cattle purchases was remarked upon by industry

analysts at the time. On June 12, 2015, analyst Cassandra Fish of “The Beef” and formerly a risk

manager at Tyson, speculated as to when one of the Operating Defendants might break ranks:

        Rarely has this industry segment [the beef packers,] been an all-for-one and
        one-for-all group. All packers need to buy cattle inventory. Most have cut
        hours. So will someone break ranks, pay up for cattle and add hours to
        capture the better realization that the next boxed beef rally will bring? Will
        one short a customer only to find that order filled by a competitor?18

       145.   Ms. Fish answered her own question a few weeks later, remarking on June 25,

2015 that the “packers refuse to reach for cattle and are currently in command. After 3 weeks of

sharply curtailed kills, packers are exhibiting incredible discipline and letting the kill increase

gradually,” limiting the ability “of feeders to get all cattle marketed [i.e., sold] in a timely




filed August 2, 2015, p. 38. See also10-K filed November 23, 2015, p. 29 noting reduction in
sales revenue in FY 2015 as against FY 2014 due to lower cattle processing.
16
        JBS S.A., 2Q 2015 Results, August 13, 2015 at 15, https://mz-
filemanager.s3.amazonaws.com/043a77e1-0127-4502-bc5b-21427b991b22/central-de-
resultadoscentral-de-
downloads/02fd1b6f7f1cee632e5af617767bc7a98017ead954465d63d1e8633b2ec5a3cd/2
q15_earnings_release.pdf (noting -0.9% decline in cattle processing (both fed and non- fed)
across its US, Australian and Canadian beef businesses).
17
        Jefferies 10-Q, August 5, 2015 at 52, http://d18rn0p25nwr6d.cloudfront.net/CIK-
0000096223/6f776d2a-f247-4868-a18b-32f9e3b4eefe.html (noting revenues for three and six
month 2015 periods decreased year-on-year “primarily due to lower sales volume, as fewer cattle
were processed”.); Jefferies 10-Q, November 5, 2015 at 53 (noting the same in relation to 3Q
2015 and first three quarters of 2015).
18
        Cassandra Fish, Futures Holding Gains; Waiting on Cash, THE BEEF (Jun. 11, 2015),
https://www.thebeefread.com/2015/06/11/futures-holding-gains-waiting-on-cash/.
                                                46
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 51 of 105



fashion.”19

       146.   During the remainder of 2015, Operating Defendants continued to restrain their

slaughter levels and curtail their purchases of cash cattle even after it became clear that slaughter-

ready cattle had been “backed up.”20 They did so even though under-utilizing their plants would

hurt their margins.

       147.   Tyson’s CEO, Donnie Smith, admitted as much on August 3, 2015, when

discussing Tyson’s decreased purchases over the preceding quarter, noting “[b]ecause we run for

margin and not for market share, we’re not willing to overpay for cattle and we’ve had to cut

back on our hours at our plants resulting in inefficiencies and added costs. In the short-term, we

are negatively impacted, but markets will equilibrate and conditions are expected to improve

for the long term.”21 In response to a question regarding the consequent impact of Tyson’s

underutilization of its plant capacity, Mr. Smith elaborated:

        In terms of quantifying the impact, we know when we’re running 34s and
        36s a week in our plants that that does cost us. It raises the cost in our plant,
        makes us a lot less efficient, so it does have a cost to us. I don't know that I
        can quantify that right off the bat, but it does impact margin.22

       148.   Tyson Fresh, Swift/Packerland, CMS, and National Beef’s concerted actions to

depress cattle prices across 2015 (and their successes) are summarized by the below chart. Figure

8 compares the price of fed cattle across 2015 against the number of fed cattle slaughtered across


19
        Cassandra Fish, Another Round of the Blues, THE BEEF (Jun. 25, 2015),
https://www.thebeefread.com/2015/06/25/another-round-of-the-blues/.
20
        Cassandra Fish, Kills Too Small For Too Long, THE BEEF (Sep. 8, 2015),
https://www.thebeefread.com/2015/09/08/kills-too-small-for-too-long/.
21
        Tyson Foods, Q3 2015 Earnings Call, Seeking Alpha Transcript (Aug. 15, 2015).
22
        Id.
                                                 47
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 52 of 105



2014 and 2015 at packing plants subject to AMS LMR reporting obligations.23 These figures are

a very good proxy for Tyson Fresh, Swift/Packerland, CMS, and National Beef’s cumulative

slaughter volume as they operate the substantial majority of such plants and appear to provide

over 90% of the reported transactions.24 As demonstrated in Figure 8 below, the 2015 slaughter

volumes are lower than 2014 in every month except February and November and lower than

2010- 2014 averages in every month except October.

                                      Figure 8.
     Total Fed Cattle Slaughter Volumes and Fed Cattle Prices – all purchase types




       D.     Operating Defendants Continued to Artificially Limit Supply Into 2016.

       149.   By “ration[ing] their new purchases [of cattle]” and running shorter 32-hour weeks


23
       Figure 8 was prepared using USDA Market News Service Reports: LM_CT106- National
direct slaughter, committed and delivered, LM_CT151-National Weekly- Formula, Forward,
Negotiated Net (Domestic), and LM_CT154-Weekly National direct slaughter, negotiated. Fed
cattle prices shown in Figure 8 is the weighted average price of all four purchase categories
(formula, forward, negotiated (i.e., cash), negotiated grid).
24
       See Exhibit 1.
                                              48
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 53 of 105



in early January, Operating Defendants dampened rising cattle prices and extended the rally in

beef prices.25 Operating Defendants then further inflated beef prices by sustaining low kills across

February and March.26

       150.   Tyson Fresh, Swift/Packerland, CMS, and National Beef reduced their slaughter

volumes in the first quarter of 2016: Tyson Fresh (-0.7%), CMS (-3.3%), Swift/Packerland (-

16.3%), National Beef (-4.4%). Moreover, all Operating Defendants slaughtered fewer cattle than

their average first quarter volume across 2012-2014: Tyson Fresh (-4.5%), Swift/Packerland (-

21.7%), CMS (-9.3%), and National Beef (-14.9%).

       151.   As a result, beef prices continued to skyrocket into March 2016, despite

significantly lower than expected cattle prices. By rationing the available cattle amongst

themselves, Operating Defendants posted average weekly margins of approximately $63 per

head, which was, at that time, one of their “best Q1 in history” and well above their pre-

Conspiracy Period first quarter average of $0 per head.27

       152.   In the second and third quarters, each Operating Defendant’s kill volume remained

below their 2012 to 2014 averages.

       153.   Despite an increase in the availability of fed cattle, except for Cargill, each

Operating Defendant’s annual slaughter volume in 2016 remained below their 2014 levels (Tyson



25
        Cassandra Fish, Global Sell Off Smacks Cattle, THE BEEF (Jan. 4, 2016),
https://www.thebeefread.com/2016/01/04/global-sell-off-smacks-cattle/.
26
        Cassandra Fish, Yet More Consolidation, THE BEEF (Jan. 6, 2016), https://
www.thebeefread.com/2016/01/06/yet-more-consolidation/.
27
        Cassandra Fish, This Week’s Cash Trade, THE BEEF (Mar. 22, 2016),
https://www.thebeefread.com/2016/03/22/sell-off-accelerates/.
                                                49
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 54 of 105



Fresh (-6%) and Swift/Packerland (-6%)) or flat (National Beef).28 Cargill’s 2016 slaughter

remained significantly below the 2012-2014 average at -3.7%.

       154.   Each Operating Defendant’s refusal to break from their collective adherence to

rationing the available cattle supply is all the more remarkable given the margins on offer to

Operating Defendants across 2016. In the third and fourth quarter alone, Operating Defendants

were realizing average per head margins on their fed cattle purchases of $123 and $153 per head.

Not only were these margins significantly above pre-Conspiracy Period averages ($25 and -$16

per head), but they also exceeded the Operating Defendants’ most profitable third and fourth

quarters in modern times by about $30 and $100 per head, respectively. Operating Defendants

therefore had both the incentive and the ability to buy and slaughter more cattle.

       E.     After Historic Cuts, Operating Defendants Continued to Keep Supply
              Restrained, Resulting in Higher Beef Prices and 2017 and 2018

       155.   Going into 2017, Operating Defendants worked to ensure that any increase in their

collective slaughter volumes did not outpace the growth in slaughter weight cattle availability

and beef demand. Tyson, Swift/Packerland, CMS, and National Beef each reduced their volumes

in lockstep during the first quarter, before raising them together across the second quarter. See

Figure 1.


       156.   And while cattle prices did rise from $119/cwt at the beginning of February to a

high of $144/cwt in first week of May (similar to pre-Conspiracy Period spring highs), Operating



28
  2018 Meat & Poultry Facts, 47th Ed., NORTH AMERICAN MEAT INSTITUTE, 2019, at
11.
                                               50
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 55 of 105



Defendants responded by reducing their kills.

       157.   As with 2016, Operating Defendants enjoyed substantial profits across 2017,

posting then record per-head margins in the second and third quarters ($128 and $147 per head,

respectively). Indeed, Operating Defendants’ average per head margins for the first and fourth

quarter, $42 and $88 per head, respectively, stood second only to the quarterly profits they

generated in 2016. And again, each Operating Defendant refused to add cattle to expand their

market share despite the obvious profit potential. Instead, they kept their production in lockstep

with one another, rationing supply amongst themselves to ensure the continued suppression of

cattle prices and resulting increase in beef prices.

       158.   Their scheme continued into 2018. Each Operating Defendant then began to tell

the market that they had, as a result of the plant closures discussed, insufficient capacity to

slaughter the supposed “wall of cattle” due to reach slaughter-weight in the spring and summer

of 2018.29 Operating Defendants then backed off their respective kill schedules during the first

quarter of 2018.30 See Figure 1, detailing significant decline in first quarter 2018 slaughter as

against fourth quarter 2017. As Ms. Fish reported, “Looking back at March’s fed slaughter rate,

it underperformed expectations. . . . Packers appear to have responded to the tight supply of



29
        Cassandra      Fish,     Still     Green!?!,     THE      BEEF       (Mar.  27,     2018),
https://www.thebeefread.com/2018/03/27/still-green/ (“The [packers’] mechanical [slaughter]
capacity exceeds needs [across Q2 2018]. The limitation perception is linked to labor. The
perception of there being a limitation has created fear and inspired some cattle feeders to “get in
line” by selling [cattle] out-front [i.e., on captive supply agreements].”).
30
        Cassandra Fish, Futures Trade Both Sides; Cash Poised To Trade Lower, THE BEEF
(Apr. 2, 2018), https://www.thebeefread.com/2018/04/02/futures-trade-both-sides-cash-poised-
to-trade-lower/. .
                                                 51
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 56 of 105



market-ready cattle in the north by keeping the kill constrained and margins profitable and

stable.” The reduction in slaughter occurred despite record strong beef demand and Operating

Defendants’ under-utilized capacity.

      159.   As a result of their commitment to rationing the available cattle amongst

themselves, across 2017 and 2018 Tyson Fresh, Swift/Packerland, CMS, and National Beef’s

annual slaughter volumes remained 5.4-7.2%, 10.2%, 9.1% and 12.0-12.8% below their pre-

Conspiracy Period averages, respectively. See Figure 7. By contrast Independent Packers

slaughter volume across 2017 and 2018 were up 46.5% and 56.1%, respectively, on their

collective pre-Conspiracy Period averages.

      F.     In 2019 and 2020, Operating Defendants Continued Parallel Slaughter,
             Which Was Against Each Defendant’s Independent Self-Interest

      160.   Going into 2019, beef demand remained “terrific”, encouraging packers to run

plants to meet customers’ demand.31 In ordinary times, absent a conspiracy, Operating

Defendants would compete to secure as much cattle as possible to supply beef customers.

      161.   Instead, Operating Defendants continued to work together to constrain and limit

the advance in cattle prices that market conditions warranted. In the first quarter of 2019, each

Operating Defendant reduced their slaughter volumes, posting similar quarter on-quarter

declines: Tyson Fresh (-2.4%), National Beef (-4.0%), CMS (-6.6%), and Swift/Packerland (-

7.4%). Operating Defendants each maintained comparably lighter slaughter volumes across the


31
         Cassandra Fish, How About That, THE BEEF (Feb. 11, 2019),
https://www.thebeefread.com/2019/02/11/how-about-that-3/ (“Rather obviously, beef demand
is terrific. Even in February, notoriously a slow beef demand month. Packer margins are record
wide for February.”).
                                               52
           CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 57 of 105



first three months of 2019, ensuring that their collective demand did not exceed the available

supply. These supply restraints included taking downtime or reducing the number of hours the

plant operates. Operating Defendants continued to constrain their weekly kill volume and decline

to increase production of beef to meet rising demand, thereby artificially inflating the price of

beef. 32

       162.    The resulting impact of Operating Defendants’ slaughter restraint at the beginning

of 2019 and their continued adherence to a common pricing strategy was that beef prices

increased, despite the fact that prices for cattle continued to fall across the summer, working their

way to an apparent bottom of about $109-110/cwt in the end of June. This left producers facing

an average $106 per head loss, against Operating Defendants startling estimated per head profit

of $257.33

       163.    Despite robust beef demand, Defendants’ restrained production left wholesale beef

prices higher on a year-on-year basis, despite the fact fed cattle prices were flat. Ms. Fish reported

beef prices were “sizzling” despite most cattle producers losing money.34

       164.    A slight $2-3/cwt rise in prices allowed producers to realize a paltry per head profit

of about $24 by the week ending August 9, 2020, against the Operating Defendants’ profit of

$192 per head.


32
        See, e.g., Cassandra Fish, And the Beat Goes On, THE BEEF (Feb. 14, 2019),
https://www.thebeefread.com/2019/02/14/and-the-beat-goes-on-2/.
33
   Sterling Beef Profit Tracker: week ending June 21, 2019, STERLING MARKETING INC.
(June 26, 2019), https://www.drovers.com/news/industry/profit-tracker-feeding- losses-reach-
triple-digits.
34
        Cassandra Fish, Packers Press and Cash Softens, THE BEEF (August 9, 2019),
https://www.thebeefread.com/2019/08/09/packers-press-and-cash-softens/.
                                                 53
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 58 of 105



       165.   Notwithstanding the predicted cash cattle strength across August, a chance fire at

Tyson’s Holcomb, Kansas slaughter and processing plant on August 9, 2019 provided an

opportunity for Operating Defendants to work cattle prices lower still, sending cattle producers

back into the red. Tyson closed the Holcomb plant indefinitely in the aftermath of the fire.35

       166.   However, following the plant fire, Tyson Fresh, Swift/Packerland, CMS, and

National Beef all slashed their fed cattle bids and hiked their beef prices. These actions caused a

$5/cwt drop in fed cattle prices and a $14/cwt rise in wholesale beef prices the following trading

week.36 This saw Operating Defendants’ per head margins rise from $191 to $358 in the week

ending August 16. The following week, Operating Defendants’ margins continued to expand,

with the spread between fed cattle prices and beef values extending to a then-record high of

$67.17/cwt., $39.51/cwt above the average spread for the same week across 2016-2018.

       167.   Defendants blamed the loss of Holcomb’s 5,500-6,000 head per day slaughter

capacity for these price changes. In a competitive market and with record profits, the other

Operating Defendants would have wanted to increase their purchases of cattle and increase their

slaughter numbers to both taken advantage of the high prices, and to take market share from the



35
       Over 3,800 workers at Tyson Foods beef plant in Kansas out of work after fire, REUTERS
(Aug. 11, 2019, 1:30 PM), https://www.reuters.com/article/us-tyson-foods- fire/over-3800-
workers-at-tyson-foods-beef-plant-in-kansas-out-of-work-after-fire-
idUSKCN1V10J1?source=content_type%3Areact%7Cfirst_level_url%3Anews%7Csection%3
Amain_content%7Cbutton%3Abody_link.
36
       Sterling Beef Profit Tracker: week ending August 16, 2019, STERLING MARKETING
INC.        (August       20,      2019),      https://cdn.farmjournal.com/s3fs-public/inline-
files/Beef%20Tracker%2081919.pdf. Live cattle futures contracts were also negatively
impacted, with the market responding with two limit-down trading days on September 12 and
13, 2019.
                                                54
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 59 of 105



industry leader Tyson.

       168.   Instead, in the month following the Holcomb fire, each Operating Defendant

decreased its production. The parallel and coordinated decrease in production in the face of a

large supply restraint cannot be explained by legitimate reasons, but instead demonstrates the

commitment by the Operating Defendants to maintain high margins and keep cattle slaughter

restricted. Operating Defendants’ purchase and kill reductions in the aftermath of the Holcomb

fire ensured that their collective supply remained constrained, giving the Operating Defendants

the power to increase beef prices, while paying less for the cattle.

       169.   Tyson Fresh, Swift/Packerland, CMS, and National Beef consequently reaped

record high margins in the weeks that followed the Holcomb fire by stepping down fed cattle

prices and raising beef prices in parallel. As cattle prices bottomed out in the week ending

September 13, 2019, the spread between Operating Defendants and Cattle Ranchers per head

margin exceeded $600, with packers making over $400 per head while producers sustained $200

per head losses.37

       G.     Defendants Idled and Closed Plants, Refrained from Expanding Processing
              Capacity

       170.   The conspiracy also entailed a longer-term strategy to restrict beef supplies.

       171.   Operating Defendants agreed to permanently close processing facilities without

replacing most of the lost capacity. These actions came on the heels of reduced production



37
       Sterling Beef Profit Tracker: week ending September 13, 2019, STERLING
MARKETING INC. (September 18, 2019), https://cdn.farmjournal.com/s3fs-public/inline-
files/Beef%20Tracker%2081919.pdf.
                                                55
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 60 of 105



capacity already caused by a series of plant closures shortly before the Conspiracy Period,

including these:

               a.    On January 17, 2013, Cargill Inc. announced it would shut down its
                     Plainview, Texas, beef-processing facility, one of Cargill’s larger
                     plants, in just two weeks. This closure cut Cargills’s slaughter
                     capacity by 4,650 cattle per day, which was “nearly 4% of the U.S.
                     beef industry current capacity.”38

               b.    In April 2013, JBS USA followed by acquiring an inactive plant in
                     Nampa, Idaho, only to keep it idle. JBS stated that it had “no
                     immediate plans to reopen the facility,” which would have been
                     capable of processing about 1,100 cattle per day, and, upon
                     information and belief, it remains idle today.39

               c.    In June 2014, National Beef closed its Brawley, California, plant. This
                     eliminated another 2,000 cattle per day of slaughter capacity.40

               d.    The next month, Cargill Inc. announced it would also close its
                     Milwaukee, Wisconsin, plant on August 1, 2014. This closure
                     decreased the industry’s slaughter capacity by another 1,300 to 1,400
                     cattle per day.

               e.    Also in 2014, Tyson Foods shut down its Cherokee, Iowa, processing
                     plant. Tyson Foods officials “told the city they would consider
                     handing over the shuttered plant—but not to any firm that they believe
                     is competition.”41 In 2018, Tyson Foods allowed another company to
                     purchase the plant but only after inserting a requirement into the deed
                     that “limited the amount of cattle that can be processed at the plant for


38
        Apr. 3, 2013, Votorantim Equity Research Report on JBS.
39
        JBS USA Acquires U.S. Operations of XL Foods, JBS April 4, 2013 Press Release,
https://jbssa.com/about/news/2013/04-04/#.X-eami2ZPow .
40
          National Beef even rejected a significant package of incentives offered by local
government utilities and nearby feedlots when it decided to close its Brawley plant. “National
Beef plant closing Brawley Facility,” PROGRESSIVE CATTLEMEN (Mar. 24, 2014),
https://www.progressivecattle.com/news/industry-news/national-beef- plantclosing-brawley-
facility.
41
        Available         at       https://www.desmoinesregister.com/story/money/business/
2016/07/08/held-hostage-tyson-iowa-towns-dilemma/86449400/.
                                              56
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 61 of 105



                       the next 10 years.”42

        172.   Operating Defendants continued to shrink the beef industry’s processing capacity

when the Conspiracy Period began:

                a.     On September 11, 2015, Cargill Inc. announced it would sell the
                       Plainview, Texas, plant that it idled in February 2013.

                b.     In August 2015, Tyson Food decreased the industry’s slaughter
                       capacity by another 2,000 cattle per day by shuttering its Denison,
                       Iowa plant.

        173.   By idling these plants, Operating Defendants slashed the industry’s annual

slaughter capacity by some two million cattle per year—excluding JBS USA’s continued idling

of the Nampa, Idaho plant.

        174.   While overall industry slaughter capacity increased slightly between 2015 and

2018, this nominal gain was primarily not the work of any Operating Defendant. Instead, it was

attributable to other beef-processing companies. For example, One World Beef Packing restored

about 2,000 cattle per day by reopening the Brawley, California plant closed by National Beef in

2014.

        175.   In sharp contrast to the Operating Defendants’ behavior, these other beef

processing companies acted consistent with their competitive interests by increasing their

capacity and output in response to increased demand for beef, but their increased efforts to supply

the downstream market with beef had little effect on the prices due to their nominal market share.



42
        Available        at       https://www.desmoinesregister.com/story/money/business/
2018/09/19/tyson-foods-cherokee-iowa-plant-iowa-food-group-moves-justin-robinson- pork-
beef-chicken-processing/1356962002/.
                                                57
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 62 of 105



Operating Defendants’ market dominance and stranglehold on the industry meant that these

minor incursions by the few remaining independent processors increased availability only in

isolated pockets and had negligible effect on restoring supply (and thereby reducing beef prices)

in most locations.

       H.     Operating Defendants Signaled Their Conspiracy and Encouraged Each
              Other to Maintain it

       176.   One method that Operating Defendants used to coordinate, promote, and monitor

their conspiracy (evident now only with the benefit of hindsight afforded by the disclosure of

other now-apparent conspiratorial evidence) was to signal and discuss with each other their

activities and plans during earnings calls. Examples of some communications include the

following:

               •      During a May 2014 earnings call, JBS S.A. offered this industry
                      forecast: “For 2015, I think beef will keep being tight. I don’t see any
                      big – an increase in beef supply in 2015.”

               •      During a May 2014 Q4 earnings call, Tyson Foods communicated that
                      it was striving for margin and not market share: “For FY15, we expect
                      fed cattle supply to be down 5% to 6% from last year, and we think
                      we've experienced the bottom of the beef supply cycle. After this year,
                      we believe we'll see slow incremental improvement in supply. Our
                      beef segment results should improve in the back half of the year, and
                      while profitable for the year, FY15 results are expected to be below
                      FY14. It is important to remember that we'll continue to run our beef
                      business for margin, not market share.”

               •      During Tyson Food’s Q4 2015 earnings call, Mr. Smith further
                      acknowledged that “You’ve got relatively low cattle supply, you’ve
                      got too much -- well, I should not say too much, that’s probably not
                      the right way to say it, but you’ve got excess industry capacity and
                      that limits our ability to drive margins above the 1.5% to 3%, we
                      think.”
                                               58
CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 63 of 105




     •     On Tyson Foods’s August 3, 2015, Q3 earnings call, its CEO Donnie
           Smith admitted it was underutilizing its plants, despite hurting its
           margins. when discussing Tyson’s decreased purchases over the
           preceding quarter, noting “[b]ecause we run for margin and not for
           market share, we’re not willing to overpay for cattle and we’ve had to
           cut back on our hours at our plants resulting in inefficiencies and
           added costs. In the short-term, we are negatively impacted, but
           markets will equilibrate and conditions are expected to improve for
           the long term.” He also admitted that “industry capacity utilization
           [was] probably in the low 70s.” In response to a question regarding
           the consequent impact of Tyson’s underutilization of its plant
           capacity Mr. Smith elaborated: “In terms of quantifying the impact,
           we know when we're running 34s and 36s a week in our plants that
           that does cost us. It raises the cost in our plant, makes us a lot less
           efficient, so it does have a cost to us. I don't know that I can quantify
           that right off the bat, but it does impact margin.”

     •     On its November 12, 2015, Q3 earnings call, JBS USA’s CEO Andre
           Nogueira de Souza publicly praised Defendants’ efforts to reduce
           industrywide slaughter capacity through plant closures, remarking
           that “the reduction that we saw in the cutbacks of production in U.S.
           that was with the shutdown of nine plants the last two years reduced
           the cattle. (inaudible) cost us [$3.5 million]. I think that will be a very
           good position balancing the industry in 2016, 2017 and 2018.”

     •     On a May 2016 JBS S.A. Q1 earnings call, JBS USA’s CEO Mr.
           Nogueira de Souza described the company’s supply strategy: “So I
           don’t see any imbalance in this near future, even cattle is coming back
           and we’re going to see a little bit more production of beef this year and
           next year. It’s still way, way below how it was few years ago and we’ll
           be balancing at this side because a lot of plant was shut but it’s too
           way below our historical production level.”

     •     On its November 2016, Q4 earnings call, Tyson Foods acknowledged
           the widening of the meat margin: “The dynamic is that the livestock
           prices have not come – they've come down faster than the retail prices
           have, which has allowed us to make the margins that we have right
           now in both beef…. ”



                                     59
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 64 of 105



       I.     Parallel Reductions in Cash Cattle Purchases and Anticompetitive Queuing
              Conventions

       177.   Operating Defendants procure their fed cattle in three ways: on the cash cattle trade

market (the industry’s version of the spot market), through formula or forward contracts, and, for

Swift/Packerland and CMS, relying on their own cattle. Through these contracts, the producer

agrees to deliver its cattle once they have reached slaughter weight at a price to be determined at

the time of delivery.

       178.   To increase their meat margin, Operating Defendants jointly managed their

purchases of domestic fed cash cattle in parallel below the available supply, including by

reducing the number and volume of purchases. Operating Defendants took advantage of the

supply glut of fed cattle and lower cash cattle prices and increased their meat margin. Operating

Defendants expanded their meat margin by refusing to pass-on the savings from the reduced

cattle prices to purchasers of beef, which would normally happen in a competitive market.

Instead, beef prices remained high while prices to cattle producers decreased, indicating a

collusive agreement between Operating Defendants.

       179.   In addition to Operating Defendants’ reduced cash cattle purchases, each employed

an antiquated “queuing convention” throughout the Conspiracy Period which served to limit

producers’ ability to generate price competition for their cattle.

       180.   The convention, which operated predominately in relation to those cattle sold in

the cash market, works as follows: once a producer receives a bid from a Packer, the producer

may either accept the bid or pass on it, but may not “shop” that bid to other packers, i.e. require

competition for the bidding process. If another Packer offers the same bid as the original bidding
                                                60
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 65 of 105



Packer, the producer must give the original Packer the right of first refusal.

       181.   The obligation to give a right of first refusal without consideration was collectively

imposed by Operating Defendants under threat of boycott. Operating Defendants have adhered

to and enforced the convention for decades, including across the Conspiracy Period, and treat it

as a mandatory industry custom.

       182.   One former feedlot manager, Matt T. (“Witness 2”), confirmed that the field buyers

from Tyson Fresh (Brian Alsup), Swift (Levi Canales, and prior to him, Chad Miller), CMS (Rick

Vogel, and prior to him, Steve Brown), and National Beef (Richard Duffy) who visited his feedlot

enforced strict adherence to this convention with threats of retaliation. In particular, each of these

field buyers individually spoke to him about the importance of his feedlot complying with the

convention, and that they would not “come by” anymore should he break with it.

       183.   Witness 2 further reports that, when he took over management of the feedlot in

2012, the feedlot would only receive bids from National Beef and CMS. When he subsequently

spoke to the field buyers from Tyson Fresh (Mr. Alsup) and Swift (Mr. Miller) responsible

for his region in the fall of 2012, they both told him that they had stopped visiting the feedlot

because Witness 2’s predecessor had broken with the convention by “shopping” their bids.

Witness 2 reports that the Tyson Fresh and Swift field buyers re-commenced visiting the feedlot

after he confirmed his commitment to following the convention.

       184.   Witness 2 also heard from the Operating Defendants’ field buyers and other

industry participants about other producers being “blackballed” for breaking with the queuing

convention. In those circumstances, Witness 2 understood that the Operating Defendant who was

                                                 61
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 66 of 105



“on the cattle” would be tipped off as to the producer’s “breach” of the convention by the field

buyer whom the producer contacted while shopping the Operating Defendant’s bid, or would

pressure the producer for details of its sale.

       185.   As evidenced by the expanding meat margin, Operating Defendants collectively

refused to pass-on any savings from the anticompetitive conduct toward the cattle producers to

Plaintiffs, instead keeping the ill-gotten gains for themselves.

VI.    EFFECTS OF DEFENDANTS’ ANTITRUST VIOLATIONS

       A.     Defendants’ Conspiracy Increased the Spread Between Cattle and Beef
              Prices

       186.   Droughts from 2011 through 2013 caused fed cattle prices to steadily increase.

Predictably, wholesale prices of beef moved in tandem, maintaining a constant relationship (or

margin) between the two. As a result, Operating Defendants’ profits on average were trimmed to

margins of only 1 to 3 percent.

       187.   The DOJ has recognized that when the beef market is functioning competitively, a

strong relationship exists between the supply of cattle and the price of beef charged to direct

purchasers:

        [A]ll else being equal, when the meat packing industry reduces production
        levels, feedlots and cattle producers are paid less for fed cattle because fewer
        fed cattle are demanded and customers pay more for [beef] because less is
        available for purchase. Because the supply of fed cattle and demand for
        [beef] are relatively insensitive to short-term changes in price, even small
        changes in industry production levels can significantly affect packer profits.43

       188.   Thus, in a competitive market, lower wholesale beef prices naturally follow lower


43
       U.S. v. JBS, Amended Complaint, ¶¶ 26-27.
                                                 62
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 67 of 105



cattle prices. Once the conspiracy took hold, the spread between cattle and beef prices grew

significantly. Operating Defendants’ restriction of the beef supply caused cattle prices to slump,

while Operating Defendants charged direct purchasers for beef at elevated prices that would not

have existed in the market but for Operating Defendants’ artificial supply restraints.

       189.   Figure 4 is a graph constructed from published USDA data. It captures the steep

climb of the spread during the Conspiracy Period, which began after a period of very minimal

growth from 2012 to 2015:




       190.   According to USDA Economic Research Service data, the average spread between

the average farm value of cattle and wholesale value of beef was substantially higher from

January 2015 to present than during the preceding five years. From 2010 to 2014, the average

farm-to-wholesale spread was about $34. But from 2015 to 2018, the average spread was about
                                               63
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 68 of 105



$54—a 59% increase. The spread continued to balloon, by 2020 reaching about $71, a 109%

increase from the pre-conspiracy period average.

       191.   Operating Defendants’ ability to cut beef production while maintaining inflated

beef prices during the Conspiracy Period provides compelling circumstantial evidence of their

conspiracy. In a beef market free from collusion, if a competitor reduces its purchase of cattle,

other competitors quickly pick up the slack to boost their sales and increase their market shares.

       B.     Tyson Foods and, Jointly, JBS S.A. and JBS USA Falsely Claimed Their
              Record Profits Were Due to Market Prescience, Not Supply Constraints

       192.   Throughout 2017 and 2018, on earnings conference calls, executives from JBS

S.A. and Tyson Foods frequently attributed their historically high profits to their ability to

accurately foresee the volume of cattle that would enter the beef supply chain in the upcoming

years. Examples of these boasts include the following:

                    On a Q3 2017 earnings call on August 7, 2017, Tyson Foods reported
                     a beef-business operating margin of 3.7 percent for the third quarter
                     and emphasized its confidence in the beef business going forward:
                     “With ample supplies of cattle, we see very good conditions for our
                     beef business as far out as 2020, as we enter the early stages of a
                     multiyear expansion cycle. Absent a shock to the system such as a
                     drought or an import ban, our beef business is well- positioned for
                     profitable, long-term growth.” Tyson acknowledged that it was
                     considering raising its previously forecasted 1.5–3 percent normalized
                     operating margins. But despite ample supply of cattle and high
                     demand for beef, Defendants did not increase cattle purchases or cattle
                     slaughter.

                    On a Q2 2018 earnings call on May 7, 2018, Tyson Foods announced
                     forecasted beef operating margins of 6 percent for the year—at least
                     twice its normalized operating margin range of 1.5– 3 percent. Tyson
                     claimed the huge jump was attributable to “those cattle on feed reports
                     and knowing that the supplies in our region are exceptionally good.”
                                               64
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 69 of 105




                      On JBS S.A.’s Q1 2018 earnings call on May 15, 2018, JBS S.A.
                       reported an EBITDA margin of 6.1 percent for the quarter and
                       forecasted that the company would enjoy record beef margins for the
                       next two quarters. JBS USA’s CEO and President Andre Nogueira
                       emphasized that its performance was not based on “taking share from
                       anyone.”

                      On a Q3 2018 earnings call on August 6, 2018, Tyson Foods reported
                       a beef operating margin of 8 percent for the quarter. Tyson Foods
                       stated that it had an “optimistic outlook” because “we have good
                       visibility into 2021 . . . that’s good because we do see the number of
                       animals that are out there.”

                      On a Q2 2018 earnings call on August 15, 2019, JBS S.A. reported a
                       beef EBITDA margin of 10.2 percent for the quarter. JBS USA’s CEO
                       and President Andre Noguiera stated that it was “moving the overall
                       margin in beef [to] a different level that was in the past.” JBS added
                       that it benefitted from shutting several plants in the previous five
                       years, and that it could not see how U.S. beef could “be less profitable
                       in 2019 compare [sic] how it is going to perform in 2018.”

                      On a Q4 2018 earnings call on November 13, 2018, Tyson Foods
                       reported record beef operating margins of 8.9 percent for the quarter
                       and 6.7 percent for the year and stated that it expected similar results
                       in the following years thanks to visibility into cattle supply: “As we
                       look at 2019, 2020, even in 2021 we frankly we don’t see a lot of
                       change. The supply appears to be relatively stable. We have a good
                       sense of what that looks like just due to the calf crop that gives us good
                       visibility for at least a couple of years.”

VII.   ADDITIONAL PLUS FACTORS ENCOURAGING THE REASONABLE
       INFERENCE OF DEFENDANTS’ CONSPIRACY

       193.   The beef meatpacking industry bears all the characteristics of a highly cartelized

market: (1) producer concentration; (2) high barriers to entry; (3) commodity product; (4)

inelastic demand; (5) opportunities to collude; (6) reduction of imports; (7) market share stability;

and (8) production and capacity cuts in the face of increasing demand for beef. These

                                                 65
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 70 of 105



characteristics supported Operating Defendants’ collusion to constrain the number of cattle

entering the supply chain, reduce and restrain the volume of processed beef sold, raise and fix

the wholesale price of beef, and maximize Operating Defendants’ margins.

       A.      The Beef Market Is Highly Concentrated

       194.   Market concentration facilitates collusion. Conspiracies are easier to organize and

sustain when only a few firms control a large share of the market. Practical matters, such as

coordinating cartel meetings and exchanging information, are much simpler with a small number

of players.

       195.   A high degree of Operating Defendants’ control simplifies coordination because

little outside competitive presence exists to undermine the cartel, and Operating Defendants can

more easily monitor each other’s actions related to supply and pricing.

       196.   In a highly concentrated market, higher, long-term profits secured by the cartel’s

artificially elevated prices outweigh transitory gains in profits and market share that producers

might achieved by undercutting their cartel price.

       197.   The beef industry experienced significant consolidation leading up to and during

the Conspiracy Period. In 2001, Tyson Foods purchased IBP, Inc., then the nation’s largest beef

packer. In 2002, Cargill, Inc. purchased Taylor Packing Co. In 2007 and 2008, JBS USA acquired

Swift & Co. and Smithfield Beef Group, Inc., the third- and fifth-largest U.S. beef packers.

       198.   Through these purchases, Operating Defendants collectively controlled about 81–

85 percent of the cattle slaughter market throughout the Conspiracy Period, while the next largest

meatpacker had only a 2–3 percent market share. Operating Defendants’ control of the market

                                               66
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 71 of 105



enabled the conspiracy to launch in 2015 and prosper ever since.

       B.      The Beef Market Has High Barriers To Entry

       199.   Barriers to entry are obstacles that prevent new competitors from easily entering a

market. They restrict competition in a market and make it easier for incumbents to collude.

       200.   A collusive arrangement that raises product prices above competitive levels would,

under basic economic principles, attract new entrants seeking to benefit from the profits to be

reaped from supracompetitive pricing. But where significant barriers to entry exist, new entrants

are less likely to enter the market. Thus, barriers to entry help to facilitate the formation and

maintenance of a cartel.

       201.   Barriers to entry kept would-be competitors out of the beef-packing industry. The

construction of a large packing plant requires an investment of at least $250 million. It normally

takes two years or longer to obtain the necessary permits and plan, design, and build the facility.

And new entrants must also comply with numerous regulations, recruit and train a large

workforce, and develop and execute a successful marketing plan.

       202.   These barriers have caused new entrants to file for bankruptcy shortly after

attempting to enter the market. These casualties include substantial enterprises such as Northern

Beef Packers, LP, and Sam Kane Beef Processing, LLC.44 Relative insulation from the threat of

new competitors has enabled Operating Defendants to maintain their conspiracy.


44
       Northern Beef Packers LP filed under Chapter 11 in July 2013 and ceased operations
before selling off its assets in December of that year. “Northern Beef Packers sold to White Oak
for $44.3 million,” The National Provisioner, Dec. 9, 2013. Sam Kane Beef Processing filed
under Chapter 11 in January 2019 and was acquired by STX Beef Co. in February. “Kane Beef
plant sale closes, new owner pledges to restart operations,” Daily Adviser, Mar. 1, 2019.
                                                67
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 72 of 105



       C.       Beef Is A Commodity Product

       203.   A commodity is a basic item or good used in commerce that is interchangeable

with other goods of the same type. Commodities are most often used as inputs in the production

of other goods or services.

       204.   Beef is a commodity. For example, beef roasts from Tyson and Cargill are virtually

indistinguishable and have nearly identical nutritional content. The USDA recognizes beef as a

commodity and posts daily beef prices. Options and futures for the cattle from which beef is

produced are traded as commodities on the Chicago Mercantile Exchange.

       205.   Markets for commodity products are susceptible to collusion. Demand for a

commodity depends primarily, if not exclusively, on price as opposed to other attributes such as

product quality or customer service. As a result, cartel members can more easily monitor

compliance and detect defectors.

       206.   Any observed price discrepancies for commodities are more likely to expose

cheating because they cannot as readily be attributed to other factors such as special product

features, quality, reliability and durability, or other terms of a transaction.

       D.       The Demand for Beef Is Inelastic

       207.   Price elasticity describes the sensitivity of suppliers or consumers to changes in the

price of a good or service. Demand is inelastic if an increase in the price of a product results in

only a small decline, if any, in the quantity sold of that product.

       208.   Under conditions of inelastic demand, customers have nowhere to turn for

alternative, cheaper products of similar quality, and they continue to purchase despite a price

                                                  68
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 73 of 105



increase.

       209.     For a cartel to profit from raising prices above competitive levels, demand must be

relatively inelastic at competitive prices; otherwise, increased prices would result in declining

sales, revenues, and profits as customers purchase substitute products or decline to buy

altogether.

       210.     Inelastic demand is a market characteristic that facilitates collusion, allowing

producers to raise their prices without triggering customer substitution and lost sales revenue.

       211.     Beef demand is relatively insensitive to price changes. According to a recent study

of beef demand, “since beef has an inelastic demand, industry total revenue increases when prices

rise as there comparatively is a limited reduction in volume purchased.”45

       212.     The same study concluded that the relative impact of pork and chicken prices on

beef demand is economically small. Operating Defendants’ supracompetitive prices to its direct

purchasers do not significantly reduce beef sales or lead purchasers to seek protein from other

meat sources.

       E.        Defendants Took Advantage of Multiple Opportunities To Collude

       213.     Operating Defendants are members of industry trade associations and forums and

regularly attend industry events, including the events listed below. These events provide

opportunities to exchange pricing, supply, and other competitively sensitive information.

       214.     For example, the National Cattlemen’s Beef Association (“NCBA”) holds an


45
     Glynn Tonsor, Jason Lusk, Ted Schroeder, Assessing Beef Demand Determinants, (Jan.
18, 2018) at 7-9, https://www.beefboard.org/wp-content/uploads/2019/06/Assessing-Beef-
Demand-Determinants_FullReport.pdf.
                                                 69
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 74 of 105



annual convention, CattleCon, which includes a summer conference, legislative conference, and

regional meetings46 The NCBA Product Council, which includes Defendants’ representatives and

representatives from other packers, meets quarterly for the invitation-only Beef Executive

Forum. For example, two of Defendants’ executives, former CMS/Cargill Vice President of

Cattle Procurement Bill Thoni and former Tyson SVP of Beef Margin Management and VP of

Boxed Beef Pricing Kevin Hueser, were both officers, board members, or formally designated

participants of the NCBA during the Conspiracy Periods. Defendants also participate in meetings

of the Beef Checkoff program run by the Federation of State Beef Councils, held

contemporaneously with the NCBA summer and winter meetings.

      215.   The U.S. Meat Export Federation (“USMEF”) is another example of a trade

association at which Defendants regularly met. The USMEF develops export opportunities for

U.S. protein producers and holds both spring and fall conferences and monthly international trade

shows.47 USMEF leadership includes current and former employees and officers of Defendants.

For example, former CMS/Cargill Vice President of International Sales Pat Binger was an

officer, board member, or formally designated participant of the USMEF; former Tyson Foods

SVP of International Sales Roel Andriessen served as the Chair, Vice Chair, and on the Executive

Committee of the USMEF; former Tyson Foods SVP of International Sales and VP International

Sales Robert Shuey was a formal participant of the USMEF; National Beef International


46
  NCBA Allied Industry Membership, NAT’L CATTLEMEN’S BEEF ASS’N (2019),
https://convention.ncba.org/ .
47
        Events: Meetings, U.S. MEAT EXP. FED’N (2019), http://www.usmef.org/events/bod-
meetings/; Events: Trade Show Calendar, U.S. MEAT EXP. FED’N (2019),
http://www.usmef.org/events/trade-shows/.
                                               70
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 75 of 105



President and former Vice President of International Sales Peter Michalski served on the Export

Committee of the USMEF; and former National Beef NBP International Sales President Mark

Domanski served on the Export Committee of the USMEF. Also, in November 2017, Tyson’s

Roel Andriessen and CMS’s Pat Binger both attended the USMEF Strategic Planning Conference

in Tucson, Arizona.48

      216.   Defendants were among the founding members of the Global and U.S. Roundtables

for Sustainable Beef, and they remain members. Defendants participate in its annual meetings

each spring, and JBS and Cargill have leadership positions in some of the working groups.

      217.   Defendants also came together for multiple meetings, conferences, conventions,

and expositions sponsored by the North American Meat Institute (“NAMI”) and its predecessor,

the American Meat Institute. NAMI is a national trade association that represents companies that

process 95% of red meat.49 Executives and employees of Defendants also participated and held

leadership positions in the NAMI. For example, CMS President of Business Operations & Supply

Chain and former Cargill Beef President John Keating was an officer, board member, or formally

designated participant of the NAMI; former Tyson Foods CEO, Group President of Fresh Meats

& International, and COO Noel White served on the Executive Committee of the NAMI; former

Tyson Foods CEO and President Thomas Hayes also served on the Executive Committee of the



48
   USMEF Members Examine Challenges ahead, Elect New Officer Team, U.S. MEAT EXP.
FED’N (Nov. 3, 2017), https://www.usmef.org/news-statistics/member-news- archive/usmef-
members-examine-challenges-ahead-elect-new-officer-team/ .
49
        See   About        NAMI,      NAT’L        AM.      MEAT        ASS’N    (2019),
https://www.meatinstitute.org/index.php?ht=d/sp/i/204/pid/204; Events, NAT’L AMERICAN
MEAT ASS’N (2019), https://www.meatinstitute.org/index.php?ht=d/sp/i/10422/pid/10422.
                                              71
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 76 of 105



NAMI; National Beef President and CEO Timothy M. Klein served on the Executive Committee

of the NAMI; and JBS USA CEO Andre Nogueira served on the Board of Directors of the NAMI.

      218.   The NAMI and the Food Industry Association host an annual Meat Conference,

which various executives and employees of Defendants attend every year.50 In 2017, National

Beef’s Timothy Klein, Tyson Vice President of Boxed Beef Pricing Don Kieffer, JBS USA‘s

Andre Nogueira, and CMS Vice President of Sales John Jay, amongst other Defendant

executives, were listed as attendees of the Meat Conference.51 In 2018, National Beef’s Timothy

Klein, JBS USA’s Andre Nogueira, Cargill Vice President of Retail Beef Business Lead

Elizabeth Gutschenritter, and Tyson’s Don Kieffer attended the Meat Conference.52 In 2019, JBS

USA’s Andre Nogueira, Tyson’s Noel White, National Beef’s Timothy Klein, and Cargill’s

Elizabeth Gutschenritter were listed as attendees.53 In 2020, Tyson’s Noel White and National

Beef’s Timothy Klein again signed up to attend the Meat Conference along with various other

Cargill and JBS executives and employees.54


50
    Meat Conference, NORTH AM. MEAT INST. AND FOOD INDUS. ASS’N,
http://meatconference.com/ (last visited Dec. 9, 2020).
51
        2017 Annual Meat Conference: Registered Attendees, FOOD INDUS. ASS’N (Dec. 9,
2020) https://www.fmi.org/forms/meeting/MeetingRosterPublic/viewRoster?meetingId=43A35
D00000DFE&sortBy=name.
52
        2018 Annual Meat Conference Attendee List as of 2.9.2018, MEAT CONFERENCE (Feb.
9,                                                                                 2018),
http://meatconference.com/sites/default/files/books/2018%20AMC%20Attendee%20List. pdf.
53
        Meat Conference 2019 Attendee List (as of 2/27), MEAT CONFERENCE (Feb. 27, 2019),
http://meatconference.com/sites/default/files/books/2019-AMC-Attendee-List.pdf.
54
        2020 Annual Meat Conference: Registered Attendees, FOOD INDUS. ASS’N (Dec. 9,
2020),
https://www.fmi.org/forms/meeting/MeetingRosterPublic/viewRoster?meetingId=571D8
1000004FF&includeUnpaid=1&sortBy=title.
                                              72
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 77 of 105



      219.    Until April 2017, NAMI sponsored an annual Meat Industry Management

Conference, which offered topics such as economics and general business. That conference was

then replaced by an annual Meat Industry Summit. This summit has sponsored “networking

opportunities and social events” including a golf tournament, receptions, an “Issues, Answers,

Actions Breakfast,” the annual NAMI board meeting, and what one publication described as

“closed door committee meetings to discuss policies and association business.” The 2017 summit

included a presentation by John Nalivka of Sterling Marketing entitled “Economic Outlook for

the Red Meat Industry,” described as an “analysis of supply and demand and price forecasts” to

“cover all aspects of the supply chain, and help your business prepare for the years ahead.”

      220.    The beef industry’s Annual Meat Conference, described on the event’s website as

“a complete education and networking experience,” provides another opportunity for Defendants

to confer. Many of Defendants’ high-level executives have been attending this conference for

years. The list of registered attendees in 2012, for example, included eight executives from JBS,

Tyson Foods’s then-CEO Donnie Smith, and twelve other Tyson executives.

      221.    Defendants’ executives and employees also attended “AgCon,” a joint conference

from the Commodity Futures Trading Commission and the Center for Risk Management

Education and Research at Kansas State University, in 2018.55 CMS’ Bill Thoni and Tyson’s

Kevin Hueser were listed as attendees of the 2018 AgCon along with other Packing Defendants’




55
       Inaugural AgCon brings business, government together to discuss ag futures markets,
KANSAS          STATE        UNIV.      (Mar.     8,      2018),       https://www.ksre.k-
state.edu/news/stories/2018/03/AgCon2018.html.
                                               73
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 78 of 105



executives and employees, including Tyson Fresh’s VP of Sourcing & Risk Management Randall

Chambers; Tyson Fresh’s VP of Cattle Procurement John Gerber; National Beef Vice President

of Cattle Procurement Chad Barker; National Beef Vice President of Procurement and Risk

Management Phil Groetken; and JBS USA Head of Risk Management Marco Sampaio.56

       222.   Tyson, JBS, and Cargill Defendant executives also had ample opportunities to meet

privately particularly at the beginning of the conspiracy as a result of JBS’s acquisition of Tyson

and Cargill’s Mexican and Brazilian chicken and U.S. pork operations, respectively. JBS S.A.’s

purchase of Tyson’s Brazilian and Mexican chicken operations was announced on July 28, 2014

and closed on December 1, 2014 and June 29, 2015, respectively,57 while its purchase of Cargill’s

U.S. pork operations was announced on July 1, 2015 and closed on October 30, 2015. Cargill,

Tyson, and JBS executives with responsibilities relating to beef and cattle such as then-Tyson

CEO and President Donnie Smith,58 JBS USA CEO Andre Nogueira,59 and then-Cargill Senior

Vice President Todd Hall60 were all involved in the acquisition discussions. JBS S.A.’s CEO

Wesley Batista stated in July 2015 that its “courtship” with Cargill in relation to its U.S. pork




56
        2018 AgCon Attendees, KANSAS STATE UNIV. (Mar. 28, 2018), https://www.k-
state.edu/riskmanagement/documents/Ag_Con_2018_Attendees_Mar30.pdf.
57
    JBS Foods Int’l B.V., Registration Statement (Form F-1) at 112 (Dec. 5, 2016),
https://www.sec.gov/Archives/edgar/data/1691004/000119312516785274/d304020df1.htm.
58
        Tyson to sell Mexico, Brazil poultry businesses to JBS, REUTERS (July 29, 2014, 1:32
PM), https://www.reuters.com/article/us-tyson-foods-results/tyson-to-sell-mexico- brazil-
poultry-businesses-to-jbs-idUKKBN0FX0UR20140729.
59
        Lawrence Aylward, Inside the JBS, Cargill deal, MEAT + POULTRY (July 2, 2015),
https://www.meatpoultry.com/articles/13164-inside-the-jbs-cargill-deal.
60
        Press Release, Cargill, JBS USA Pork agrees to purchase Cargill Pork business (July 1,
2015), https://www.cargill.com/news/releases/2015/NA31861255.jsp.
                                                74
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 79 of 105



operations “started years ago,” with discussions intensifying at the beginning of 2015, coinciding

with the start of the Conspiracy Period.61

       223.   These events afford Defendants’ top executives and other employees frequent

opportunities to discuss pricing, production, and other proprietary information in an informal

setting and monitor compliance with their conspiracy.

       F.      Defendants Exacerbated Their Supply Restraints By Continuing to Reduce
               Their Imports

       224.   Defendants did not offset their slaughter reductions by importing more cattle into

the United States. Rather, imports continued decreasing in 2015 and throughout the Conspiracy

Period. Figure 9 captures this trend:




61
        Luciana Magalhaes, With Cargill Purchase, Brazil’s JBS Poised to Become No. 2 Pork
Producer in U.S., WALL STREET JOURNAL (July 2, 2015, 3:18 PM),
https://www.wsj.com/articles/with-cargill-purchase-brazils-jbs-poised-to-become-no-2- pork-
producer-in-u-s-1435864508.
                                               75
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 80 of 105



                                          Figure 9.




       225.   Furthermore, certain Defendants shuttered international plants, thereby decreasing

the supply of cattle available to be imported into the United States, which could otherwise have

offset Operating Defendants’ conspiratorial reductions.

       226.   Operating Defendants’ reduced domestic slaughtering and reduced cattle imports

for slaughter combined to raise above competitive levels beef prices paid by Plaintiffs.

       G.      Defendants’ Market Share Stability is Indicative of a Conspiracy

       227.   In a competitive market, market shares fluctuate as producers compete for and gain

business from each other. Stable market shares over time can suggest anticompetitive behavior

like that engaged in by Operating Defendants.

       228.   Although market-share stability in a commodity market does not itself prove

                                                76
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 81 of 105



collusion, it strongly suggests operation of an effective cartel that has agreed not to compete. A

marked decline in market-share volatility over time may suggest a conspiracy in a previously

competitive market.

       229.   Available data show that Operating Defendants’ market shares, measured by

wholesale beef sales, became more stable during the Conspiracy Period. The same is true for

Operating Defendants’ market shares as measured by slaughter capacity.

       230.   Operating Defendants did not do the things true competitors would do in a

competitive market. They did not attempt to capture each other’s market share or lower prices as

their costs declined. Rather, they shared competitively sensitive confidential information.

       231.   As described in Section V. B., Operating Defendants reduced their output and

capacity to produce beef for sale to Plaintiffs. In a competitive market, the reduction in output by

one producer typically presents an opportunity for competitors to capture market share in the face

of constant or increasing demand.

       232.   But instead, Operating Defendants reduced their output to limit beef supply, which

increased beef prices. By acting together to advance their conspiracy, Operating Defendants

sacrificed potential individual gains via increased market share for larger collective gains for all

by increased prices and profit at the expense of Plaintiffs. Figure 10 demonstrates Operating

Defendants’ overwhelming dominance of the market for the purchase of fed cattle.




                                                77
       CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 82 of 105



                                       Figure 10.
       Operating Defendants’ Share of Annual U.S. Fed Cattle Slaughter Volumes




      H.      The Production Cuts Were Implemented Despite Surging Beef Demand

      233.   Operating Defendants’ joint slaughter management was not a reaction to changes

in beef demand. Tyson Fresh’s Head of Cattle Procurement, John Gerber, admitted at a

November 2018 industry conference:

       “[The] [c]onsumer will pay more for beef, and have to pay more for beef because it is
       worth more. There is value out there in chicken and pork, but unless you have been living
       under a great big rock the last two years, you know that beef demand is off the charts.
       We have a lot of supply coming at us, but we have been able to hold the price at a pretty
       good level, because of beef demand, it’s been really good, and I think it will stay good62

62
      Tyson Fresh Meats: What the Consumer Demands - John Gerber, VP, Cattle
Procurement, Tyson Foods; Kevin Hueser, VP, Beef Pricing, Tyson Foods, from the 2018 NIAA
Antibiotic Symposium: New Science & Technology Tools for Antibiotic Stewardship,
November         13-15,       2018,         Overland         Park,        KS,        USA,
                                              78
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 83 of 105




 Yet, no Operating Defendant broke from their collective restraint and bought more cattle in an

 attempt to capture this “off the charts” demand for beef.

       234.   By February 2019, beef demand was “terrific” and, in ordinary times, would

encourage packers to compete to secure more cattle and run plants to meet customers’ demand.63

       235.   This strong beef demand trend continued into the fall of 2019, where the

“voraciousness of beef demand [surprised] pretty much everyone in the business.”64

       236.   As shown in Figure 11 below, beef demand rebounded from its low in 2013. Beef

demand not only remained strong during the Conspiracy Period, but actually steadily increased

from its prior lows in the immediate pre-collusion period, as is also evident from Figure 11 below.




https://www.youtube.com/watch?v=qCip3WBcqzo.
63
         Cassandra Fish, How About That, THE BEEF (Feb. 11, 2019),
https://www.thebeefread.com/2019/02/11/how-about-that-3/ (“Rather obviously, beef demand
is terrific. Even in February, notoriously a slow beef demand month. Packer margins are record
wide for February.”).
64
         Cassandra Fish, Packers Press and Cash Softens, THE BEEF (August 9, 2019),
https://www.thebeefread.com/2019/08/09/packers-press-and-cash-softens/.

                                                79
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 84 of 105



               Figure 11. Monthly Beef Demand Indices, Jan. 1988 – Nov. 2020




VIII.   THE BEEF INDUSTRY FACES GOVERNMENTAL INQUIRIES AND
        INVESTIGATIONS

        237.   Price fixing, concerted output restriction, and other anticompetitive conduct,

 especially in an industry as large, prominent, and vital to national well-being as food production,

 eventually attract governmental scrutiny. The nation’s antitrust enforcers, along with politicians

 and other government regulators, have an interest in ending such practices.

        238.   Over the past year, Defendants’ market power and profiteering, made even more

 unattractive by the COVID-19 pandemic, has caught the attention of politicians and regulatory

 bodies. Investigations confirm the egregiousness of Defendants’ conduct and suggest

 Defendants’ culpability for their illegal acts.

        239.   In August 2019, the USDA opened an investigation into the beef industry following

 a fire at Tyson’s Holcomb, Kansas plant. The USDA took notice after the reduction in available

 supply simultaneously caused cattle prices to fall while elevating beef prices.

        240.   On March 19, 2020, U.S. Senators Mike Rounds of South Dakota, Kevin Cramer
                                                   80
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 85 of 105



and John Hoeven of North Dakota, and Steve Daines of Montana sent a letter to the DOJ urging

the department to launch an investigation into price-fixing in the cattle market. The authors

highlighted Defendants’ harm to upstream producers and downstream consumers.

      241.   On a conference call reported in the press, Senator Rounds stated the request was

for the DOJ “to definitively answer whether a packer oligarchy exists within the cattle market

and inherently creates an anti-competitive marketplace that unfairly disadvantages the cattle

producer and the consumer.” Senator Rounds further commented, “These margins just don’t

make any sense. The reality is there is an inverse correlation between the producer’s price and

the consumer’s price.”

      242.   On April 8, 2020, Reuters reported that the USDA had extended its existing

investigation to include a pricing dynamic like what was observed after the Holcomb fire—

reduced prices paid to ranchers for cattle accompanied by a surge in retail beef prices—in the

wake of announced production shortages associated with the nationwide COVID-19 outbreak.

      243.   On April 17, 2020, state-level cattle production trade associations from 23 states

signed a letter to Attorney General William Barr requesting the DOJ coordinate with the USDA

and launch its own investigation into “fraudulent business practices within the meatpacking

industry.” Signatories included the Minnesota State Cattlemen’s Association.

      244.   The letter described the two extraordinary pricing episodes, identified by the

USDA, following the Holcomb fire and during the COVID-19 outbreak. The state trade

associations not only reported their own plight but also observed that: “The nature of previous

and current concern in both situations is extreme market degradation to the producer segment

                                              81
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 86 of 105



quickly followed by sharp increases and unseasonable profitability to the packing segment

through boxed beef prices.”

       245.   With respect to the most recent manipulations, the letter explained that: “We are

now seeing that same type of price action [observed after the Holcomb fire] repeated— only in a

more extreme manner and during a time of crisis that includes logistical stressors on the nation’s

food production and distribution system. Indeed, in the last analysis, Defendants’ conduct

portends more than mere profiteering. If left unchecked, it will remain a direct and gathering

threat to the country’s food security during the current crisis.”

       246.   On May 5, 2020, 11 state attorneys general representing agricultural heartland

states, including the Minnesota attorney general, signed a joint letter to Attorney General Barr

urging the DOJ to open a coordinated federal antitrust investigation into “anticompetitive

practices by the meat packers in the cattle industry.” This letter reiterated the two-way value

extraction made possible by Defendants’ market power: “Cattle ranchers . . . often struggle to

survive. Consumers, moreover, do not realize the benefits from a competitive market.”

       247.   On June 4, 2020, Bloomberg reported that the DOJ had served civil investigative

demands on Tyson Foods, JBS S.A., Cargill, Inc., and National Beef in connection with an

investigation into antitrust violations consistent with the earlier requests by the producer trade

associations and state attorneys general.

IX.    ANTITRUST INJURY

       248.   The cattle market is an oligopsony consisting of the Operating Defendants, which

purchase most of the cattle for slaughter and produce most of the beef sold in the wholesale

                                                 82
           CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 87 of 105



market. When Operating Defendants colluded to restrict supply, the market effectively became a

monopsony that left Plaintiffs with no choice but to accept whatever price Operating Defendants

offered.

       249.    In a competitive market, the volume of cattle purchased by beef producers (such as

Defendants) would equal the volume where supply matches the demand/marginal revenue

product curve, and the price for that cattle would be the additional revenue that the producers

would receive for cattle.

       250.    When Operating Defendants collaborated to restrict supply, they exercised their

monopsony power to compel Plaintiffs to accept the price Operating Defendants offered, thus

driving down the market price. In this manner, Operating Defendants’ monopsony power enabled

them to maximize their profit by purchasing fewer cattle at a lower price.

       251.    Further, because imported beef was not offsetting the shortages that Operating

Defendants created, the restricted supply of cattle caused a restricted supply of beef in the

downstream market to direct purchasers like Plaintiffs.

       252.    From the standpoint of direct purchasers of commodity beef, such as Plaintiffs,

Operating Defendants function as an oligopoly in control of most of the industry supply. When

Operating Defendants colluded to restrict supply, the market for beef became a monopoly in

which direct purchasers were forced to buy at prices dictated by Operating Defendants who acted

in concert.

       253.    Because no other source was offsetting the shortages, Operating Defendants

created the restricted supply of fed cattle, which in turn restricted the supply of beef in the

                                               83
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 88 of 105



downstream market to direct purchasers. Operating Defendants exacerbated this restriction

through their concerted manipulation of slaughter capacity and processing volume.

       254.    Because Operating Defendants had and have accompanying downstream market

power, they were able to maximize their profits by colluding to produce volumes based on their

marginal revenue curve instead of the market demand curve, which increased prices that

Plaintiffs paid.

       255.    Because Operating Defendants did not fear competition from other meatpackers,

Operating Defendants’ collusion had the dual effect of (a) artificially decreasing the price that

Operating Defendants paid for cattle; and (b) artificially increasing the price they charged for

their beef products.

       256.    Operating Defendants’ monopsony power and anticompetitive conduct had the

following effects, among others:

                      Price competition in the beef market was restrained or eliminated;

                      Prices for beef sold by Operating Defendants, their divisions, subsidiaries,
                       and affiliates, and co-conspirators, and, in turn, other beef producers, were
                       raised, maintained, and fixed at artificially high, noncompetitive levels
                       throughout the United States;

                      Direct purchasers of beef were deprived of free and open competition; and
                      Direct purchasers paid artificially inflated prices.

       257.    The purpose of Operating Defendants’ and their co-conspirators’ conduct was to

raise, fix, or maintain the price of beef above a competitive level. As a direct and foreseeable

result, Plaintiffs paid supra-competitive prices for beef during the Conspiracy Period.

       258.    Defendants’ violations of the Sherman Act caused Plaintiffs to suffer injury to their

                                                84
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 89 of 105



businesses or property.

       259.   This harm is an antitrust injury of the type that the antitrust laws were designed to

punish and prevent.

X.     DEFENDANTS FRAUDULENTLY CONCEALED THEIR CONSPIRACY

       A.     Defendants’ Concealment of Plaintiffs’ Cause of Action

       260.   Throughout the Conspiracy Period, Defendants effectively, affirmatively, and

fraudulently concealed the conspiracy from Plaintiffs.

       261.   Defendants used various means and methods to fraudulently conceal their

conspiracy, including but not limited to secret meetings, surreptitious communications between

Defendants by telephone or in person meetings to prevent the existence of written records,

limiting any explicit reference to competitor pricing or supply-restraint communications on

documents, and communicating competitively sensitive data to each other.

       262.   The facts alleged in Section V. B. of this complaint describe Defendants’ secret

behaviors intended to advance their conspiracy. These sections allege the who, what, when,

where, and how of Defendants’ conspiracy—based on behaviors known only to Defendants to

be illegal at the time they performed them—that plausibly suggest Defendants engaged in a

fraudulent-concealment campaign.

       263.   JBS and Tyson often falsely attributed their historically high profits to their ability

to accurately foresee the volume of cattle that would enter the beef supply chain in the upcoming

years, yet their high profits had nothing to do with foresight and instead were the result of

collusion as described in Section VI. B. of this complaint.

                                                85
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 90 of 105



       264.   Accordingly, Defendants concealed their illegal behavior from Plaintiffs by the

following means:

                      communicating privately by telephone about their purchases and slaughter
                       volumes so they would not create written evidence of sharing this
                       information, as well as relying on nonpublic forms of communication;

                      offering false or pretextual rationales for the low fed cattle prices;

                      providing pretextual justifications for their plant closures, slaughter
                       reductions, and withdrawal from the cash cattle trade;

                      explicitly and implicitly representing that the fed cattle bids and contract
                       terms offered to Plaintiffs were the product of honest competition and not
                       a conspiracy;

                      misrepresenting that Defendants complied with applicable laws and
                       regulations, including antitrust laws; and
                      misrepresenting the nature of Defendants’ agreements (and purported
                       adherence to competitive safeguards) to government officials and the
                       public.

       265.   During the Conspiracy Period, Defendants also lied about their compliance with

antitrust laws whose compliance lies at the heart of Plaintiffs’ antitrust case:

                      Tyson’s Code of Conduct touts that “[w]e compete in the market with
                       integrity and comply with competition laws [and w]e comply with the
                       letter and spirit of competition laws (also referred to as “antitrust” laws)
                       wherever we do business.”

                      JBS’s 2014 Annual Report asserts that the company has clear policies “[t]o
                       ensure ethical conduct and integrity in the management of its business,”
                       including a Manual of Ethical Conduct “that addresses issues related to
                       violations, conflicts of interest, third-party contracts, employment
                       practices, receiving gifts, decision making, anti-corruption practices, and
                       other sensitive topics.”

                      Cargill stressed in its 2015 Corporate Responsibility report that “[w]e obey
                       the law. Obeying the law is the foundation on which our reputation and
                       Guiding Principles are built We conduct our business with integrity We
                                                 86
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 91 of 105



                        compete vigorously, but do so fairly and ethically. We ... comply with the
                        laws and regulations that support fair competition and integrity in the
                        marketplace.” Cargill reaffirmed this commitment in subsequent
                        Corporate Responsibility reports.

                       National Beef’s former majority shareholder, Jefferies Financial Group
                        acknowledged in its 2014 Annual Report that National Beef was “subject
                        to extensive government regulation,” including the USDA’s.

       266.   As it concerns Cargill, Inc.’s, JBS S.A.’s, and Tyson Foods’s false or pretextual

statements or issued false or pretextual data, Cargill, Inc. did so for the benefit of CMS, JBS S.A.

did so for the benefit of JBS USA, Swift, and Packerland, and Tyson Foods did so for the benefit

of Tyson Fresh because, had these parent Defendants not continually cloaked Operating

Defendants’ conspiracy, the entire conspiracy would have been unable to operate. Indeed, these

parent Defendants told and perpetuated many of the lies that fueled Operating Defendants’

conspiracy and allowed it to operate.

       267.   In addition to Defendants having affirmatively concealed their conspiracy,

Defendants’ conspiracy was inherently self-concealing because it depended on secrecy for its

successful operation.

       268.   Defendants also lied about their plant closures, slaughter reductions, and

withdrawal from the cash cattle trade as follows:

                     1.      The Cargill Defendants

       269.   As discussed above, the Cargill Defendants shared a unity of corporate interest and

operated as part of a single enterprise to advance their conspiracy.

       270.   To facilitate Defendants’ conspiracy, Cargill, Inc. made public statements offering


                                                87
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 92 of 105



pretextual explanations to cloak Defendants’ unlawful activity. For example, Cargill, Inc. used

its 2017 Annual Report to explain that “[r]enewed consumer demand for beef [produced]

favorable market conditions in North America.”

       271.   The following year, Cargill, Inc. proclaimed that its Animal and Nutrition &

Protein segment’s “strong performance” in 2018 was “fueled by rising domestic and export

demand for North American beef” rather than through its price-fixing scheme, which reference

Cargill, Inc. understandably avoided.

       272.   Cargill, Inc. made these false public statements to obscure its role and participation

in the conspiracy. Instead of disclosing that its “strong performance” stemmed from the illegal

behavior and profits, Cargill, Inc. concocted fabricated business justifications such as “favorable

market conditions” and “rising domestic and export demand.”

                     2.     The JBS Defendants

       273.   As discussed above, the JBS Defendants shared a unity of corporate interest and

operated as part of a single enterprise to advance the conspiracy.

       274.   To facilitate the conspiracy, JBS USA made public statements to conceal

Defendants’ unlawful activity. For example, in November 2015, JBS USA CEO Andre Nogueira

declared that “[c]attle price will go down” in the United States because “we are going to see more

cattle available.”

       275.   Similarly, in March 2016, JBS S.A.’s CEO Wesley Mendonca Batista, stated that

JBS would see “better margin[s]” due to an “increase in the herd in the U.S.”

       276.   JBS executives made similar statements throughout 2016 and 2017 and into 2018,

                                                88
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 93 of 105



regularly claiming that JBS’s strong financial performance in the United States was a result of

“more cattle available in the U.S.,” “cattle price[s being] back to the normal level,” and “strong

demand for beef.”

       277.   Instead of disclosing that the “improvement in EBITDA margin” was the result of

illegal profits from the conspiracy, JBS offered false business justifications such as “more cattle

available in the U.S.” and cattle prices returning “back to the normal level.” JBS made all these

false public statements to disguise its role and participation in the conspiracy.

                     3.     National Beef

       278.   To facilitate the conspiracy, National Beef, through its majority shareholders

Jefferies Financial Group Inc. and later Marfrig Global Foods S.A., used public statements to

conceal Defendants’ unlawful activity.

       279.   For example, in October 2015, Jefferies stated that the anticipated expansion of the

cowherd “bodes well for [meatpacking industry] margins as it will lead to an increase in the

number of fed cattle available for slaughter.”

       280.   In October 2016, Jefferies explained that the “rebuilding of the domestic US cattle

herd ha[d] dramatically affected the market for fed cattle” when justifying how, “[f]rom June 27,

2015 to June 25, 2016, the average market price per pound of fed cattle ha[d] fallen from $1.48

to $1.16.”

       281.   Jefferies offered similar justifications throughout 2017 and 2018, such as “National

Beef generated record results for [the last 12 months] on the back of a more balanced supply of

cattle and robust end market demand,” “an increased supply of cattle in 2017 has driven higher

                                                 89
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 94 of 105



margins and greater capacity utilization versus 2016,” “pre-tax income grew by $78.3 million, as

increased cattle availability and strong demand for beef continued to support strong margins,”

and “because the peak in supply of fed cattle ready for slaughter lags the peak size of the beef

cowherd, throughput should continue to increase for at least the next several years, supporting

continued above-average packer margins.”

      282.   These statements were made during Jefferies Financial Group Investor Day

presentations in 2015, 2016, and 2017, at which National Beef’s CEO and President, Tim Klein,

was scheduled to speak on topics related to National Beef’s performance.

      283.   Marfrig similarly offered false justifications for the low prices caused by the

conspiracy after Marfrig acquired a controlling stake in National Beef.

      284.   For example, Marfrig reported in November 2018 that, “[i]n the United States, the

cattle availability combined with stronger domestic and international demand has been

supporting better margins.”

      285.   In 2018, during a third-quarter company earnings call, Marfrig executives

reiterated the preceding paragraph’s point by claiming that “the U.S. beef industry has delivered

record results” because of “an ample supply of cattle” and “strong demand in both the domestic

and international markets.” Although Marfrig declared that it had attained record results and

better margins while reducing cattle slaughter volumes, it misrepresented that these results were

due to “fewer weeks in the third quarter 2018 compared to the third quarter 2017.”

      286.   National Beef CEO, Timothy M. Klein—referred to by Marfrig CEO, Eduardo de

Oliveira Miron, as “CEO of [Marfrig’s] North American Operations”— participated in the 2018

                                               90
         CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 95 of 105



call.

        287.     Marfrig announced in the fourth quarter of 2018 that it attained a “[s]olid result

from North America Operation, sustained by strong demand for beef protein and the higher cattle

availability.”

        288.     Jefferies and Marfrig made these pretextual public statements on behalf of National

Beef—which, as alleged above, was the original source of the pretextual public statements—to

obscure their role and participation in the conspiracy. Instead of disclosing that their record

results and better margins stemmed from the illegal prices implemented by the conspiracy,

Jefferies and Marfrig claimed these results were due to ample supply of cattle, higher cattle

availability, and strong demand.

                       4.     The Tyson Defendants

        289.     As discussed above, the Tyson Defendants shared a unity of corporate interest and

operated as part of a single enterprise to advance the conspiracy.

        290.     To facilitate the conspiracy, Tyson Foods made public statements to conceal

Defendants’ unlawful activity. For example, Tyson Foods used its SEC filings from 2015 to 2018

to declare that it had “limited or no control” over the pricing and production of cattle because

prices were “determined by constantly changing market forces of supply and demand.”

        291.     As for the factors that influence the cost of cattle, Tyson identified “weather

patterns throughout the world, outbreaks of disease, the global level of supply inventories and

demand for grains and other feed ingredients, as well as agricultural and energy policies of

domestic and foreign governments.”

                                                  91
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 96 of 105



       292.   Tyson further stated that it “ceased operations at our Denison, Iowa plant” to

“better align our overall production capacity with current cattle supplies.” Tyson claimed that

“[t]he beef segment earnings improved . . . due to more favorable market conditions associated

with an increase in cattle supply which resulted in lower fed cattle costs.”

       293.   Rather than truthfully disclosing that the conspiracy improved its earnings, Tyson

Foods issued false business justifications such as lower fed cattle costs and favorable market

conditions. Tyson Foods made these misrepresentations to cover up its role and participation in

the conspiracy.

       294.   There was no truth to Defendants’ foregoing statements. Rather, Defendants made

them to mislead Plaintiffs into believing they were acting legally as keeping Plaintiffs in the dark

would allow Defendants’ price-fixing conspiracy to operate and for Defendants to profit from it.

       B.     Plaintiffs Were Unable to Discover the Existence of Operating Defendants’
              Conspiracy

       295.   Plaintiffs had neither actual nor constructive knowledge of the facts constituting

their claim for relief. Plaintiffs did not discover, and could not have discovered through the

exercise of reasonable diligence, the existence of the conspiracy alleged herein until the filing of

the cattle ranchers class action, In re Cattle Antitrust Litigation, in this District on May 7, 2019.

Defendants engaged in a secret conspiracy that did not reveal facts that would put Plaintiffs on

inquiry notice that there was a conspiracy to fix prices for pork. Throughout the relevant period,

Defendants effectively, affirmatively, and fraudulently concealed their unlawful combination and

conspiracy from Plaintiffs.


                                                 92
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 97 of 105



       296.   The combination and conspiracy alleged herein was fraudulently concealed by

Defendants by various means and methods, including but not limited to secret meetings,

surreptitious communications between Defendants by the use of the telephone or in-person

meetings in order to prevent the existence of written records, limiting any explicit reference to

competitor pricing or supply restraint communications.


       297.   Plaintiffs only recently learned about Witness 1, as early as April 7, 2019, upon the

filing of cattle ranchers’ complaint. Witness 1 offers direct evidence that the beef industry has

been colluding to fix prices. Prior to the cattle ranchers’ complaint and Witness 1’s account

therein, Plaintiffs did not know and could not have known of the conspiracy and did not have any

facts that would have reasonably put them on inquiry notice regarding the existence of the

conspiracy.


       298.   Plaintiffs also only recently learned about the USDA and DOJ investigations into

price fixing in the beef industry, as early as March 12, 2020. Plaintiffs did not learn and could

not have learned about the USDA and DOJ investigations into price fixing in the beef industry

at any time before March 12, 2020, when Secretary of Agriculture Sonny Perdue announced that

the USDA had begun an investigation into suspiciously high beef prices as alleged above, and

thus did not have any facts that would have reasonably put them on inquiry notice regarding the

existence of the conspiracy.

       299.   Before Witness 1’s account and the revelation of the government’s investigations,

no facts existed that could have or should have reasonably suggested or disclosed to Plaintiffs

the possibility of price fixing in the beef industry.
                                                 93
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 98 of 105



       300.    Operating Defendants’ conspiracy, by its very nature, was self-concealing.

       301.    The beef industry is not exempt from antitrust regulation, and thus, before these

recent events, Plaintiffs reasonably considered it to be a competitive industry. Accordingly, a

reasonable person under the circumstances would not have been alerted to begin to investigate

the legitimacy of Operating Defendants’ beef prices and conduct before these recent events.

       C.      Plaintiffs Exercised Due Diligence in Attempting to Discover Their Claim65

       302.    Plaintiffs could not have learned of Operating Defendants’ anticompetitive conduct

until recently after public disclosures regarding Witness 1 and the existence of governmental

investigations. Market conditions that Operating Defendants ascribed to legal behavior did not

put Plaintiffs on inquiry notice.

       303.    Operating Defendants’ concealment was successful—that is, because of their

concealment, Plaintiffs were unable to discover the existence of their antitrust claim.

       304.    Because of Operating Defendants’ fraudulent concealment, Plaintiffs had

insufficient information concerning Operating Defendants’ misconduct on which to base a

complaint and could not have discovered Operating Defendants’ conspiracy.

       305.    Defendants’ affirmatively made public statements giving pretextual reasons for

their record profits.

       306.    Because of Defendants’ misrepresentations, and Defendants’ success and precision

in cloaking their illegal behavior, Plaintiffs lacked reasonable awareness of suspicious




65
        Since due diligence is an affirmative defense, Plaintiffs need not necessarily plead it
here but do.
                                                94
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 99 of 105



circumstances or storm warnings sufficient to trigger the duty to investigate.

       307.   A reasonable person would not have discovered the conspiracy through any of

Defendants’ statements. As such, the most reasonable time for Plaintiffs’ duty to inquire to arise

was not until after Witness 1’s revelations and indication of the government’s antitrust

investigations became known.

XI.    DEFENDANTS ENGAGED IN CONTINUING ANTITRUST VIOLATIONS

       308.   A continuing violation can operate in two ways. First, a continuing violation

restarts the statute of limitations period each time Defendants commit an overt act. Second, a

continuing violation can occur where, as here, Defendants’ anticompetitive conduct causes a

continuing harm to Plaintiffs.

       A.     Defendants Renewed their Conspiracy with New and Independent Acts

       309.   During the Conspiracy Period, Operating Defendants continued to make sales to

Plaintiffs of beef whose prices were fixed as the result of Operating Defendants’ continually

renewed and adjusted price-fixing agreement. Operating Defendants, acting collectively, needed

to continually renew and adjust their price-fixing agreement to account for ever-fluctuating

economic and market conditions.

       310.   Defendants’ meetings and misrepresentations were among the overt acts that began

a new statute of limitations because these events advanced the objectives of Defendants’

conspiracy. In addition, Defendants committed new overt acts each time that they took actions to

implement their conspiracy, such as reducing and restraining the supply of processed beef from

their actions in the purchasing of fed cattle, which occurred at each auction, and their decisions

                                               95
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 100 of 105



to curtail production at their processing plants.

       311.   Defendants’ overt acts, which were new acts beyond the initial price fixing that

were necessary to perpetuate Defendants’ agreement, continued throughout the Conspiracy

Period. Each sale of beef by an Operating Defendant at a supracompetitive price was a new overt

act that was part of Defendants’ antitrust violation that injured Plaintiffs and started the statutory

period running again.

       312.   Defendants’ overt acts, including, but not limited to those mentioned above, were

new and independent acts that perpetuated their agreement and kept it current with market

conditions; they were not merely reaffirmations of Defendants’ previous acts. By constantly

renewing and refining their agreement to reflect market conditions, Defendants inflicted new and

accumulating injury on Plaintiffs.

       313.   This reality is most easily recognized when considering the pricing dynamics and

slaughter reductions following the Holcomb fire and onset of COVID-19 discussed above.

       B.     Defendants Inflicted New and Accumulating Injury on Plaintiffs

       314.   Each purchase by Plaintiffs through the Conspiracy Period of Operating

Defendants’ beef, the price of which resulted from Operating Defendants’ continually renewed

and adjusted price-fixing agreement, necessarily caused new and accumulating injury to

Plaintiffs.

       315.   As the concept of a continuing violation applies to a price-fixing conspiracy that

brings about a series of unlawfully high-priced sales over a period of years, each sale to Plaintiffs

starts the statutory period running again regardless of the Plaintiffs’ knowledge of the alleged

                                                    96
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 101 of 105



illegality at much earlier times. This means that each illegally priced sale of beef to Plaintiffs

constituted a new cause of action for purposes of the statute of limitations.

       316.   Operating Defendants’ conspiracy continued into the non-time-barred Conspiracy

Period—that is, four years before the first cattle ranchers class action complaint was filed and

alternatively four years before the filing of the first direct purchaser class action complaint.

       317.   As alleged throughout this complaint, Operating Defendants’ price fixing began in

at least 2015, and many of Plaintiffs’ factual assertions allege Operating Defendants’ 2015

misconduct. But Plaintiffs also allege that Operating Defendants’ misconduct continued

throughout the Conspiracy Period.

       318.   Many of Operating Defendants’ illegal acts occurred in 2015 and continued

throughout the Conspiracy Period. See supra Section V. B. and Figures 1–3, 7-8 (describing

Defendants’ overt illegal acts beginning in 2015 and extending into the four-year period before

the earlier related cattle ranchers class action complaint was first filed and alternatively four years

before the filing of the first direct purchaser class complaint.

       319.   Plaintiffs allege that Operating Defendants constantly coordinated and

communicated with each other beginning in 2015 and throughout the Conspiracy Period. The

fact that they maintained such communications makes plausible the allegation that their

conspiracy continued from 2015 through the present. See supra Sections V. B. and VI. B.

(describing coordination and communications among Operating Defendants in 2015 and

continuing throughout the Conspiracy Period). In this manner, Operating Defendants’ conspiracy

continued when their sales to Plaintiffs were made during the four years preceding the filing of

                                                  97
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 102 of 105



the first related cattle ranchers class action complaint, and in the alternative, during the four years

preceding the filing of the first direct purchaser class complaint.

       320.   Each of the beef industry’s plus factors were present in 2015 and throughout the

Conspiracy Period: high market concentration, commodity product, inelastic demand, high

barriers to entry, and trade association meetings that occurred each year and provided the

Operating Defendants the continual opportunity to conspire.

       321.   Moreover, Defendants’ conspiracy was intended to and did inflict continuing harm

on Plaintiffs as a result of their collective reduction and restraint on the supply of processed beef.

       322.   In addition, to the extent that the Operating Defendants’ conspiracy was intended

to and did have the effect of reducing and restraining supply, it had a continuing effect because

it takes 24 to 33 months to raise cattle for slaughter and that does not include the processing time.

       323.   Finally, this complaint alleges that Operating Defendants sold beef directly to

Plaintiffs during the Conspiracy Period.

XII. VIOLATIONS OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1

       324.   Plaintiffs incorporate and reallege all preceding paragraphs.

       325.   Beginning at least as early as 2015 and continuing through the present, the exact

dates presently unknown to Plaintiffs, Defendants and their co-conspirators entered and engaged

in a continuing agreement, understanding, and conspiracy in unreasonable restraint of trade to

artificially fix, raise, and stabilize the wholesale price for beef in the United States, thus creating

anticompetitive effects in violation of Section 1 of the Sherman Act.

       326.   Defendants’ acts in furtherance of their combination or conspiracy were

                                                  98
       CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 103 of 105



authorized, ordered, or done by their officers, agents, employees, or representatives while

actively engaged in the management of Defendants’ affairs.

       327.   Defendants and their co-conspirators conspired to conceive and further their

objects of the conspiracy, including but not limited to the following acts, practices, and course of

conduct:

                      Fixing, raising, and stabilizing the wholesale price of beef; and

                      Allocating among themselves and collusively reducing the
                       production of beef.

       328.   The combination and conspiracy alleged had these effect`s, among others:

                      Price competition in the sale of beef has been restrained, suppressed, and
                       eliminated in the United States;

                      Prices for beef sold by Defendants, their divisions, subsidiaries, and
                       affiliates, and all their co-conspirators have been fixed, raised,

                       stabilized, and maintained at artificially high, non-competitive levels
                       throughout the United States; and

                      Plaintiffs who directly purchased beef from Defendants, their divisions,
                       subsidiaries, and affiliates, and co-conspirators, were deprived of the
                       benefits of free and open competition in the purchase of beef.

       329.   Defendants’ anticompetitive acts had a direct, substantial, and foreseeable effect

on interstate commerce by raising and fixing beef prices throughout the United States because

Defendants sell their beef in every state.

       330.   The conspiratorial acts and combinations have caused unreasonable restraints in

the beef market.

       331.   Plaintiffs have been injured and will continue to be injured in their businesses and


                                                99
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 104 of 105



property by paying more for beef purchased directly from Defendants and their co-conspirators

than they would have paid and will pay absent the conspiracy.

        332.   The alleged contract, combination, understanding, agreement, or conspiracy is a

per se violation of the federal antitrust laws.

        333.   Plaintiffs are entitled to an injunction against Defendants to prevent and restrain

the violations alleged.

XIII.    REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs request that the Court grant the following relief:

                A.        Adjudge that the conspiracy and the acts done by Defendants and their co-
                          conspirators in furtherance thereof violate Section 1 of the Sherman Act,
                          15 U.S.C. § 1;

                B.        Enter judgment for Plaintiffs against Defendants for three times the
                          damages sustained by Plaintiffs as a result of Defendants’ violations of
                          Section 1 of the Sherman Act and costs of this action, including reasonable
                          attorneys’ fees, as permitted Sections 4 and 16 of the Clayton Act, 15
                          U.S.C. §§ 15 and 26;

                C.        Award Plaintiffs prejudgment and post-judgment interest at the highest
                          legal rate from commencement of this proceeding, to the extent allowed
                          by law;

                D.        Permanently enjoin Defendants and their co-conspirators, affiliates,
                          successors, transferees, assignees, officers, directors, partners, agents and
                          employees, and all other persons acting or claiming to act on their behalf
                          or in concert with them, from continuing, maintaining or renewing the
                          conduct, conspiracy, or combination and from entering into any other
                          contract, conspiracy, or combination having a similar purpose or effect,
                          and from adopting or following any practice, plan, program, or device
                          having a similar purpose or effect caused by any further violation of the
                          antitrust laws; and

                E.        Such other and further relief as the Court may deem just and proper under
                          the circumstances.
                                                   100
        CASE 0:21-cv-01751-DSD-ECW Doc. 1 Filed 08/02/21 Page 105 of 105



XIV.   JURY TRIAL DEMANDED

       Plaintiffs demand a trial by jury according to Rule 38(b) of the Federal Rules of Civil

Procedure of all issues so triable.

Dated: July 30, 2021                    /s/ Patrick J. Ahern
                                        Patrick J. Ahern
                                        Theodore B. Bell
                                        Ahern and Associates, P.C.
                                        Willoughby Tower
                                        8 South Michigan Avenue, Suite 3600
                                        Chicago, Illinois 60603
                                        Ph: (312) 404-3760
                                        patrick.ahern@ahernandassociatespc.com
                                        theo.bell@ahernandassociatespc.com

                                        Patrick J. Lee-O’Halloran (#269074)
                                        Thompson Tarasek Lee-O’Halloran PLLC
                                        7101 York Avenue South, Suite 255
                                        Edina, MN 55435
                                        Telephone: (612) 568-0132
                                        Fax: (612) 564-6976
                                        patrick@ttlolaw.com

                                        Attorneys for Plaintiffs Winn-Dixie Stores, Inc., and
                                        Bi-Lo Holding, LLC




                                             101
